DETAILED ACTION

Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Pertinent Prosecution History	6
IV. Claim Status	7
V. Reissue Requirements	7
VI. Information Disclosure Statement(s)	9
VII. Specification Objections	9
VIII. Claim Objections	10
IX. Claim Interpretation	11
A.	Lexicographic Definitions	12
B.	35 U.S.C § 112 6th Paragraph	12
(1)	Functional Phrase – “Processor I”	13
(2)	Functional Phrase – “Processor II”	14
(3)	Functional Phrase – “Processor III”	20
(4)	Functional Phrase – “Processor IV”	23
(5)	Functional Phrase – “Processor V”	27
(6)	Functional Phrase – “Processor VI”	31
(7)	Functional Phrase – “Processor VII”	36
(8)	Functional Phrase – “Processor VIII”	39
(9)	Functional Phrase – “Processor IX”	44
(10)	Functional Phrase – “Processor X”	48
(11)	Functional Phrase – “Processor XI”	52
X. Claim Rejections - 35 USC § 112	58
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.	58
(1)	New Matter/Written Description	58
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	64
XI. Claim Rejections – 35 U.S.C. § 251	66
A.	New Matter	66
XII. Double Patenting	67
A.	U.S. Reissue Application No. 16/688,448	68
B.	U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836	72
C.	U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917	84
D.	U.S. Patent No. 7,535,456	97
E.	U.S. Patent No. 7,236,156	108
F.	U.S. Patent No. 10,514,776	119
XIII. Claim Rejections – 35 USC § 103	128
A.	Claims 1, 2, 5-8, 10-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”) in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”), Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).	129
B.	Claims 3, 4, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”) in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”), Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Safriel (U.S. Publication No. 2004/0193925).	165
C.	Claims 3, 4, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”) in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”), Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“ Mletzko”).	167
D.	Claims 9, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”) in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”), Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311).	169
E.	Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”) in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”), Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“ Branzoi”).	173
XIV. Response to Arguments	178
A.	Priority	178
B.	Specification Objection(s)	178
C.	Drawings Objection(s)	178
D.	35 U.S.C. § 112 Rejections	178
(1)	35 U.S.C. 112, first paragraph.	178
(2)	35 U.S.C. 112, second paragraph	180
E.	35 U.S.C. § 101 Rejections	181
F.	Obvious Double Patenting Rejections	181
G.	35 U.S.C. § 103 Rejections	181
XV. Prior Art	182
XVI. Conclusion	183



















Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant filed the instant reissue application 16/040,758 (“‘758 Reissue Application”) on 20 July 2018 for U.S. Application No. 11/820,525 ("‘525 Application"), filed 20 June 2007, now U.S. Patent No. 9,261,978 (“‘978 Patent”), issued 16 February 2016.
Based upon the Application Data Sheet filed on 20 July 2018 (“Feb 2018 ADS”), the Examiner finds that the ‘525 Application is a divisional U.S. Application No. 11/119,663 ("Parent ‘663 Application"), filed 02 May 2005, now U.S. Patent No. 7,239,301 (“‘301 Patent”), issued 03 July 2007. The ‘301 Patent further claims domestic priority to: Provisional Application 60/641,383 (“383 Prov Application”), filed 5 January 2005; Provisional Application 60/641,405 (“405 Prov Application”), filed 5 January 2005; Provisional Application 60/641,410 (“’410 Prov Application”), filed 5 January 2005; Provisional Application 60/612,571  (“’571 Prov Application”), filed 23 September 2004; and Provisional Application 60/566,444 (“’444 Prov Application”), filed 30 April 2004.
While the Examiner recognizes Applicant’s claim to domestic priority, the Examiner finds that the ‘571, ‘444, ‘410, ‘405 and ‘383 Prov Applications have insufficient support for the 
Thus, the Examiner concludes that for examination purposes of the instant ‘758 Reissue Application, the effective earliest domestic priority date for the ‘758 Reissue Application is the filing date of the Parent ‘663 Application, i.e., 02 May 2005.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘758 Reissue Application on 20 July 2018.
On 20 July 2018, Applicant’s filing included an Application Data Sheet (“July 2018 ADS”) to correct the domestic priority of the ‘978 Patent. 1  
The Office issued a non-Final Office action on 27 August 2020 (“Aug 2020 Non-Final Office Action”). In particular, the Aug 2020 Non-Final Office Action provided rejections for 2
On 28 December 2020, Applicant filed a “Response to Non-Final Office Action” (“Dec 2020 Applicant Response”). The Dec 2020 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“Dec 2020 Spec Amendment”), and “Amendments to the Claims” (“Dec 2020 Claim Amendment”) including: amended original claims 1-20. 

Claim Status
The Examiner finds that the claim status in the instant ‘758 Reissue Application is as follows:
Claim(s)	1-20				(Original and amended)
Thus, the Examiner concludes that claims 1-20 are pending (“Pending Claims”) in the instant ‘758 Reissue Application. Claims 1-20 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.121. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘758 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement(s)
Applicant's Information Disclosure Statements, filed on 28 December 2020 (“Dec 2020 IDS”) has been received, and entered into the record. 

Specification Objections
The disclosure is objected to because of the following informalities:
In c.17, ll.43-44, the disclosure to “For example, the DC values of user tremor data…” is unclear since it seems the tremor data is measured in Hertz (Hz). (‘978 Patent at c.17, ll.45-48; and see Figures 10A-10D). The Examiner finds that the frequency of direct current (DC) is 0 Hz, as the current only flows in one direction. Thus, it is unclear how a user tremor data can have a 0 Hz frequency when the disclosure further states, “whereas 9 Hz values of user tremor data may be included.”. Further clarification is required.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With respect to dependent claims 3, 14 and 18, the Examiner finds that the recitation to,
selectively turning on the system based on the user identity

in claim 3 (emphasis added); 
wherein the processor is further configured to selectively turn on the system based on the user identity

in claim 14; and
wherein the processor is further configured to turn on the system if the 3D pointing device is currently being held by a user whose tremor pattern has previously been stored

in claim 18; and are insufficiently described in the original specification to provide proper antecedent basis for the claimed subject matter. (See §§ IX.B.(6),(10) infra; emphasis on § “Corresponding structure for Functional Phrase 6”). 
Appropriate correction is required.


Claim Objections
The Sept 2020 Claim Amendment does not comply with 37 CFR 1.173(b)-(d), (g) and is objected to because: Applicant has provided insufficient explanation of support  in the ‘978 Patent for the amendments filed in the Sept 2020 Claim Amendment, as set forth in 37 CFR 1.173(c). Specifically, while the Response to Non-Final Office Action states “[s]upport for the amendments… may be found, for example, at…,” the Examiner finds this statement non-specific and hypothetical since “each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment.” (MPEP § 1453.II). In order to comply with 37 CFR 1.173, Applicant is required to provide more specific citations from the ‘978 Patent to support each specific claim amendment instead of large boiler plate sections of the ‘978 Patent.
Claim 2 is objected to because of the following informalities: “wherein determining, by the processor based on the tremor pattern, if the handheld device…” in line 1-2 should read – wherein said determining, by the processor based on the tremor pattern, whether the handheld device …–. The Examiner finds that “determing” step in claim 2 is the same “determining” step as recited in preceding claim 1 with further requirements to the “determing” step. Thus, to provide clear and consist claim terminology throughout the claims, the Examiner recommends the above amendment to claim 2.
Claim 6 is objected to because of the following informalities: “wherein system is a media system…” in line 1 should read – wherein the system is a media system …–; “wherein restricting access further comprises…” in line 2 should read – wherein said restricting access further comprises…–.
The Examiner finds that the claims are replete with “if…” and “whether..” conditional statements. Since an “if…” or “whether…” conditional requirement requires an “if not…” or “whether not…” conditional requirement, the Examiner finds that these claim requirement could provide potential indefinite issues. The Examiner recommends that Applicant amend such “if…” and “whether…” conditional requirements to “when….”
Appropriate correction is required.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless 
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"



The Examiner finds herein that claims 12-18 and 20 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

Functional Phrase – “Processor I”
A potential first means-plus-function phrase is recited in claim 12 (and included in each of dependent claims 13-18 and 20) which recites “a processor …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 12 expressly recites:
a processor configured to receive first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration,

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. 

In light of the above, the Examiner finds that the term “processor…” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP1 does not meet invocation Prong (A).
Because Functional Phrase 1 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Processor II”
A second means-plus-function phrase is recited in claim 12 (and included in each of dependent claims 13-18 and 20) which recites “a processor …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 12 expressly recites:
a processor configured to separate the first, second and third data into fourth data associated with an intentional movement of the 3D pointing device and a tremor pattern by extracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reducing the set of features to form a reduced set of features, and identifying clusters in the first, second and third data based on the reduced set of features




i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)

[S]eparating the first, second and third data into fourth data associated with an intentional movement of the 3D pointing device and a tremor pattern by [E]xtracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, [R]educing the set of features to form a reduced set of features, and [I]dentifying clusters in the first, second and third data based on the reduced set of features;

Because FP2 recites the above recited function, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.

Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with intentional movement introduced by a user and second data associated with unintentional movement introduced by a user (tremor) one or more processing techniques such as linear filtering, Kalman filtering, Kalman smoothing, state-space estimation, Expectation-Maximization, or other model-based techniques.

(Id. at c.14, ll.19-27; emphasis added); and
A number of different approaches can be taken to implement schemes for tremor pattern detection, classification and storage according to the present invention. One exemplary embodiment will now be described with respect to FIGS. 9-12. An overall method for classifying tremor patterns is depicted in the flowchart of FIG. 9…

the collected data can then be processed in order to identify classes which are each associated with different users of the handheld device 400. For example, one or more feature sets can be extracted from each set of collected data for use in the classification process at step 902. The particular feature set or feature sets which are selected for use in step 902 is chosen to provide good class distinction for tremor data and may vary depending upon implementation parameters associated with the user identification via tremor process including, for example, the number of users to be distinguished in the classification pool, the amount and type of training data to be collected at step 900, device characteristics, state information as described above e.g., with respect to FIG. 8 and associated Bayesian user information (e.g. time-of-day). An exemplary list of feature sets which can be employed at step 902 are provided below as Table 1 below


    PNG
    media_image1.png
    119
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    480
    media_image2.png
    Greyscale

According to one purely exemplary embodiment of the present invention, described in more detail below, low frequency spectra from a power spectral density (PSD) of the collected data was used as the feature set at step 902. In addition to the domains, transforms etc., listed above, the features sets may also vary based on the number and types of sensors available in the handheld device for which tremor detection/identification is to be employed.

(Id. at c.16, l.30 – c.17, l.34; emphasis added); and
After extracting the feature set from the collected data, the feature set can be reduced at step 904. More specifically, the feature set can be reduced at step 904 to the set of features which best represent the feature set for purposes of differentiating between classes (users). For example, the DC values of user tremor data may be omitted from the reduced feature set, whereas the 9 Hz values of user tremor data may be included in the reduced feature set, since the latter would be expected to be more useful in distinguishing between different user's hand tremors. The reduced feature set can, for example, be a Most Expressive Feature (MEF) set which is determined using a Principal Component Analysis (PCA) algorithm. The PCA algorithm employs a singular value decomposition of the features set to automatically find an appropriate set of basis vectors that best expresses the feature vectors (e.g., in the sense of minimum mean-squared error (MMSE)).

(Id. at c.17, ll.39-54; emphasis added); and
The reduced feature sets can then be used to identify clusters at step 908, which can be performed using supervised learning i.e., wherein the process operates based on a priori knowledge of which individual user contributed which data set or unsupervised learning, i.e., wherein the process does not have any a priori information. Various techniques can be applied to determine clusters associated with tremor data according to exemplary embodiments of the present invention, including, for example, K-means clustering and RBF neural net classification.

(Id. at c.17, l.60 – c.18, l.2; emphasis added). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. The Examiner finds the ‘978 Patent sufficiently discloses a processor performing a separation of the detected movement into intentional movement and a tremor pattern. (‘978 Patent. at c.14, ll.19-27). However, while the ‘978 Patent provides disclosure to extracting a set of features, reducing the set of features and identifying clusters in the reduced set of features, the Examiner finds that these steps are not part of the separation step, but are instead part of a classification of the already separated tremor pattern from the detected movement. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 2. Thus, the Examiner concludes that the function and ‘978 Patent fail to clearly link and associate corresponding structure to FP2.3
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor or transceiver performing the 1) “separating” step and 2) the classification step (i.e., the “extracting,” “reducing,” and “clustering” steps). 

Functional Phrase – “Processor III”
A third means-plus-function phrase is recited in claim 12 (and included in each of dependent claims 13-18 and 20) which recites “a processor…” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 12 expressly recites:
a processor configured to determine based on the tremor pattern, whether the 3D pointing device is currently being held by a user whose tremor pattern was previously stored using the identified clusters, and
 
[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
[D]etermin[ing] based on the tremor pattern, whether the 3D pointing device is currently being held by a user whose tremor pattern was previously stored using the identified clusters, and




Because FP3 recites the above recited function, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed 
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with and second data associated with unintentional movement introduced by a user (tremor) one or more processing techniques such as linear filtering, Kalman filtering, Kalman smoothing, state-space estimation, Expectation-Maximization, or other model-based techniques. The first data can then be further processed to generate an output associated with the intended movement of the handheld device (e.g., to support cursor movement) while the second data can be used as tremor input for, e.g., user identification, as described in more detail below.

(Id. at c.14, ll.19-32; emphasis added); 

Typically, each user will exhibit a different tremor pattern. According to exemplary embodiments of the present invention, this property of user tremor can be used to identify which user is currently holding the handheld device without requiring any other action on the part of the user (e.g., entering a password)…

For example, the user interface and/or the handheld device can identify the user from a group of users, e.g., a family, by comparing a current tremor pattern with those stored in memory.

(Id. at c.16, ll.6-19); and

Once the clusters are identified, then estimated statistics associated with the identified clusters (e.g., mean and/or covariance) can be used to distinguish new feature vectors as lying within certain clusters or outside of certain clusters, i.e., to identify a user who is currently holding the handheld device 400 based on current sensor outputs, at step 910.

(Id. at c.18, ll.21-27).

Thus, in light of the portions of the ‘978 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor in the hand held device performing estimated statistics analysis.

Functional Phrase – “Processor IV”
A fourth means-plus-function phrase is recited in claim 12 (and included in each of dependent claims 13-18 and 20) which recites “a processor …” or hereinafter “Functional Phrase 
The Examiner finds that claim 12 expressly recites:
a processor configured to transmit control information to the display, if the 3D pointing device is currently being held by the user whose tremor pattern was previously stored

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP4.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP4 as the name of a sufficiently definite structure for performing the functions recited in FP4 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).


ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
[T]ransmit[ting]control information to the display, if the 3D pointing device is currently being held by the user whose tremor pattern was previously stored

Because FP4 recites the above recited function, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 4, the Examiner finds that Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 4 meets invocation Prong (C).
Because Functional Phrase 4 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 4	
th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP4. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘978 Patent at c.12, ll.35-40; see Figure 7; emphasis added); and
Transceiver 816 is used to communicate information to and from 3D pointing device 400, e.g., to the system controller 228 or to a processor associated with a computer. The transceiver 816 can be a wireless transceiver, e.g., operating in accordance with the Bluetooth standards for short-range wireless communication or an infrared transceiver. Alternatively, 3D pointing device 400 can communicate with systems via a wireline connection.

(‘978 Patent at c.12, ll.35-40; see Figure 7; emphasis added). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions 


However, while the ‘978 Patent provides disclosure to a “transceiver” or “wireline connection” transmitting control information to an exterior system, the Examiner finds that the “transceiver” or “wireline connection” of the ‘978 Patent are not part of the processor, per se, but instead are independent hardware components from the processor. (Id. at c.12, ll.35-40, 59-67; see Figure 7). Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 4. Thus, the Examiner concludes that the function and ‘978 Patent fail to clearly link and associate corresponding structure to FP4.4
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor or transceiver performing the transmission transmitting control information. 5

Functional Phrase – “Processor V”
A fifth means-plus-function phrase is recited in claim 13 (and included in each of dependent claims 14, 15 and 17) which recites “a processor …” or hereinafter “Functional 
The Examiner finds that claim 13 expressly recites:
wherein the processor is further configured to determine whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and obtain a user identity associated with the user if the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP5 as the name of a sufficiently definite structure for performing the functions recited in FP5 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).


ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner finds that claimed function(s) is:
[D]etermin[ing] whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and [O]btain[ing] a user identity associated with the user if the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities

Because FP5 recites the above recited function, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
Because Functional Phrase 5 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 5 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 5
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP5. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with intentional movement introduced by a user and second data associated with unintentional movement introduced by a user (tremor) one or more processing techniques such as linear filtering, Kalman filtering, Kalman smoothing, state-space estimation, Expectation-Maximization, or other model-based techniques. The first data can then be further processed to generate an output associated with the intended movement of the handheld device (e.g., to support cursor movement) while the second data can be used as tremor input for, e.g., user identification, as described in more detail below.

(Id. at c.14, ll.19-32; emphasis added); and

Typically, each user will exhibit a different tremor pattern. According to exemplary embodiments of the present invention, this property of user tremor can be used to identify which user is currently holding the handheld device without requiring any other action on the part of the user (e.g., entering a password)…

For example, the user interface and/or the handheld device can identify the user from a group of users, e.g., a family, by comparing a current tremor pattern with those stored in memory.

(Id. at c.16, ll.6-19). 

Thus, in light of the portions of the ‘978 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor in the hand held device performing a comparison of the current separated tremor pattern to tremor patterns stored in memory.

Functional Phrase – “Processor VI”
A sixth means-plus-function phrase is recited in claim 14 which recites “a processor …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines herein that FP6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 14 expressly recites:
wherein the processor is further configured to selectively turn on the system based on the user identity

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP6.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP6 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP6, the Examiner finds that claimed function(s) is:
[S]electively turn[ing] on the system based on the user identity

Because FP6 recites the above recited function, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
entire claimed function that is set forth within Functional Phrase 6. In fact, the Examiner finds that Functional Phrase 6 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 6
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP6.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

According to another exemplary embodiment of the present invention, stationary detection mechanism 608 can include a state machine. An exemplary state machine is shown in FIG. 8. Therein, the ACTIVE state is, in this example, the default state during which the 3D pointing device 400 is moving and being used to, e.g., provide inputs to a user interface.

(Id. at c.13, ll.61-67); and

When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with intentional movement introduced by a user and second data associated with unintentional movement introduced by a user (tremor) one or more processing techniques such as linear filtering, Kalman filtering, Kalman smoothing, state-space estimation, Expectation-Maximization, or other model-based techniques. The first data can then be further processed to generate an output associated with the intended movement of the handheld device (e.g., to support cursor movement) while the second data can be used as tremor input for, e.g., user identification, as described in more detail below.

(Id. at c.14, ll.19-32; emphasis added); and

Entering or leaving a state can be used to trigger other device functions as well. For example, the user interface can be powered up based a transition from any state to the ACTIVE state. Conversely, the 3D pointing device and/or the user interface can be turned off (or enter a sleep mode) when the 3D pointing device transitions from ACTIVE or STABLE to STATIONARY or INACTIVE.

(Id. at c.15, ll.50-56); and

Typically, each user will exhibit a different tremor pattern. According to exemplary embodiments of the present invention, this property of user tremor can be used to identify which user is currently holding the handheld device without requiring any other action on the part of the user (e.g., entering a password)…

This pattern can be used as the user's unique (or quasi-unique) signature to perform a variety of user interface functions. For example, the user interface and/or the handheld device can identify the user from a group of users, e.g., a family, by comparing a current tremor pattern with those stored in memory. The identification can then be used, for example, to retrieve preference settings associated with the identified user. For example, if the 3D pointing device is used in conjunction with the media systems described in the above-incorporated by reference patent application, then the media selection item display preferences associated with that user can be activated after the system recognizes the user via tremor pattern comparison. System security can also be implemented using 400.

(Id. at c.16, ll.6-29). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. The Examiner finds the ‘978 Patent sufficiently discloses powering up a “user interface” upon entry of the 3D pointing device into the “ACTIVE” state. The Examiner finds the ‘978 Patent sufficiently discloses the 3D pointing device tracking the movement patterns in an “ACTIVE” state and discerning an intended movement from a tremor pattern. The Examiner finds the ‘978 Patent sufficiently discloses the media system activating “media selection item display preferences” after the recognition of the user tremor pattern comparison. However, while the ‘978 Patent provides disclosure to the transition of the 3D pointing device from another state to “ACTIVE” state powering on the user interface and a particular recognized tremor pattern setting user display and access preferences, the Examiner finds insufficient disclosure to a ‘processor’ turning on the system based on the identity of a user’s identity. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 6. Thus, the Examiner concludes that the function and ‘978 Patent fail to clearly link and associate corresponding structure to FP6.6
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing the activation of a system based on the identity of a user.

Functional Phrase – “Processor VII”
A seventh means-plus-function phrase is recited in claim 15 which recites “a processor …” or hereinafter “Functional Phrase 7” or “FP7.” The Examiner determines herein that FP7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 15 expressly recites:
wherein the processor is further configured to determine an access level of the user to the system via the 3D pointing device based on the user identity


[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP7 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP7.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP7 as the name of a sufficiently definite structure for performing the functions recited in FP7 so as to take the overall claim limitation out of the ambit th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP7 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP7, the Examiner finds that claimed function(s) is:
[D]etermin[ing] an access level of the user to the system via the 3D pointing device based on the user identity

Because FP7 recites the above recited function, the Examiner concludes that FP7 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 7, the Examiner finds that Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 7. In fact, the Examiner finds that Functional Phrase 7 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 7 meets invocation Prong (C).
Because Functional Phrase 7 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 7 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 7
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP7.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP7. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

Typically, each user will exhibit a different tremor pattern. According to exemplary embodiments of the present invention, this property of user tremor can be used to identify which user is currently holding the handheld device without requiring any other action on the part of the user (e.g., entering a password)…

This pattern can be used as the user's unique (or quasi-unique) signature to perform a variety of user interface functions. For example, the user interface and/or the handheld device can identify the user from a group of users, e.g., a family, by comparing a current tremor pattern with those stored in memory. The identification can then be used, for example, to retrieve preference settings associated with the identified user. For example, if the 3D pointing device is used in conjunction with the media systems described in the above-incorporated by reference patent application, then the media selection item display preferences associated with that user can be activated after the system recognizes the user via tremor pattern comparison. System security can also be implemented using tremor recognition, e.g., access to the system may be forbidden or restricted based on the user identification performed after a user picks up the 3D pointing device 400.

(Id. at c.16, ll.6-29). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. Moreover, the Examiner finds that the “processor” identifying a user in Figure 9 of the ‘978 Patent is essentially a ‘black box.’ As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93(Fed. Cir. 2009)(“Blackboard”)). In addition, while the ‘978 Patent discloses the processor determining access level based on the identity of the user’s tremor pattern, the Examiner finds that it is unclear to what exact structure and/or algorithms Applicant intended to claim as the ‘processor.’ Thus, the Examiner concludes that the function and ‘978 Patent fail to clearly link and associate corresponding structure to FP7.7
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing the determination of system level access based on the identity of a user.

Functional Phrase – “Processor VIII”
An eighth means-plus-function phrase is recited in claim 16 which recites “a processor …” or hereinafter “Functional Phrase 8” or “FP8.” The Examiner determines herein that FP8 
The Examiner finds that claim 16 expressly recites:
wherein the processor is configured to: determine whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and if the tremor pattern does not match any of the plurality of stored tremor patterns,
store the tremor pattern;
assign a default set of system access permissions to the user; or 
store the tremor pattern and assign a default set of system access permissions to the user

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP8 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP8.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP8 as the name of a sufficiently definite structure for performing the functions recited in FP8 so as to take the overall claim limitation out of the ambit th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP8 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP8, the Examiner finds that claimed function(s) is:
[D]etermin[ing] whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and if the tremor pattern does not match any of the plurality of stored tremor patterns,
[S]toring the tremor pattern;
[A]ssigning a default set of system access permissions to the user; or 
[S]toring the tremor pattern and [A]ssigning a default set of system access permissions to the user

Because FP8 recites the above recited function, the Examiner concludes that FP8 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 8, the Examiner finds that Functional Phrase 8 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 8. In fact, the Examiner finds that Functional Phrase 8 recites very little structure (if any) for performing the claimed function.

Because Functional Phrase 8 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 8 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 8	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP8.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP8. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘978 Patent at c.12, ll.35-40; see Figure 7; emphasis added); and
JTAG 804 provides the programming and debugging interface to the processor.

(Id. at c.12, ll.43-45; emphasis added); and
a user's tremor pattern can be memorized by the handheld or the system (e.g., either stored in the 3D pointing device 400 or transmitted to the system) during an initialization procedure wherein the user is requested to hold the 3D pointing device as steadily as possible for, e.g., 10 seconds.

(Id. at c.16, ll.9-14; emphasis added); and
900. Data set collection can be part of a training/initialization process, wherein a user is asked to hold the device without introducing intentional motion for a predetermined period of time (e.g., 5-15 seconds) or can be performed "on-the-fly" during use of the handheld device.

(Id. at c.16, ll.9-14; emphasis added). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. The Examiner finds the ‘978 Patent sufficiently discloses a data collection either being either a “training/initialization” or “on-the-fly” process. However, while the ‘978 Patent provides disclosure to a data collection process of the acquisition of tremor pattern data for classification, the Examiner finds insufficient disclosure to a ‘processor’ storing a tremor pattern or assigning default access permission to a user if a match is not found between the instant detected tremor pattern and any stored tremor pattern. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 8. Thus, the Examiner concludes that the function and ‘978 Patent fail to clearly link and associate corresponding structure to FP8.8
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing the determination to whether the user tremor pattern matches a stored tremor pattern of a plurality of tremor patterns; and if no match is present, either: storing the tremor pattern; assigning default system preferences; or both storing the tremor pattern and assigning default system preferences.

system level access based on the identity of a user.

Functional Phrase – “Processor IX”
A ninth means-plus-function phrase is recited in claim 17 which recites “a processor …” or hereinafter “Functional Phrase 9” or “FP9.” The Examiner determines herein that FP9 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 17 expressly recites:
wherein the processor is further configured to retrieve preference settings associated with the user based on the user identity

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP9 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP9.
th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP9 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP7, the Examiner finds that claimed function(s) is:
[R]etriev[ing] preference settings associated with the user based on the user identity

Because FP9 recites the above recited function, the Examiner concludes that FP9 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 9, the Examiner finds that Functional Phrase 9 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 9. In fact, the Examiner finds that Functional Phrase 9 recites very little structure (if any) for performing the claimed function.

Because Functional Phrase 9 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 9 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 9
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP9.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP9. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

Typically, each user will exhibit a different tremor pattern. According to exemplary embodiments of the present invention, this property of user tremor can be used to identify which user is currently holding the handheld device without requiring any other action on the part of the user (e.g., entering a password)…

This pattern can be used as the user's unique (or quasi-unique) signature to perform a variety of user interface functions. For example, the user interface and/or the handheld device can identify the user from a group of users, e.g., a family, by comparing a current tremor pattern with those stored in memory. The identification can then be used, for example, to retrieve preference settings associated with the identified user. For example, if the 3D pointing device is used in conjunction with the media systems described in the above-incorporated by reference patent application, then the media selection item display preferences associated with that user can be activated after the system recognizes the user via tremor pattern comparison. System security can also be implemented using tremor recognition, e.g., access to the system may be forbidden or restricted based on the user identification performed after a user picks up the 3D pointing device 400.

(Id. at c.16, ll.6-29). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. Moreover, the Examiner finds that the “processor” identifying a user in Figure 9 of the ‘978 Patent is essentially a ‘black box.’ As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93(Fed. Cir. 2009)(“Blackboard”)). In addition, while the ‘978 Patent discloses the processor retrieving user preferences based on the identity of the user’s tremor pattern, the Examiner finds that it is unclear to what exact structure and/or algorithms Applicant intended to claim as the ‘processor.’ Thus, the Examiner concludes that the function and ‘978 Patent fail to clearly link and associate corresponding structure to FP9.9
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing the retrieval of preference settings of a user based on the identity of a user.

Functional Phrase – “Processor X”
A tenth means-plus-function phrase is recited in claim 18 which recites “a processor …” or hereinafter “Functional Phrase 10” or “FP10.” The Examiner determines herein that FP10 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 18 expressly recites:
wherein the processor is further configured to turn on the system if the 3D pointing device is currently being held by a user whose tremor pattern has previously been stored.

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP10 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP10.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP10 as the name of a sufficiently definite structure for th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP10 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP10, the Examiner finds that claimed function(s) is:
[T]urn[ing] on the system if the 3D pointing device is currently being held by a user whose tremor pattern has previously been stored.

Because FP10 recites the above recited function, the Examiner concludes that FP10 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 10, the Examiner finds that Functional Phrase 10 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 10. In fact, the Examiner finds that Functional Phrase 10 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 10 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 10 meets invocation Prong (C).
th paragraph.

	Corresponding structure for Functional Phrase 10
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP10.
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP10. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

According to another exemplary embodiment of the present invention, stationary detection mechanism 608 can include a state machine. An exemplary state machine is shown in FIG. 8. Therein, the ACTIVE state is, in this example, the default state during which the 3D pointing device 400 is moving and being used to, e.g., provide inputs to a user interface.

(Id. at c.13, ll.61-67); and

When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with intentional movement introduced by a user and second data associated with unintentional movement introduced by a user (tremor) one or more processing techniques such as while the second data can be used as tremor input for, e.g., user identification, as described in more detail below.

(Id. at c.14, ll.19-32; emphasis added); and

Entering or leaving a state can be used to trigger other device functions as well. For example, the user interface can be powered up based a transition from any state to the ACTIVE state. Conversely, the 3D pointing device and/or the user interface can be turned off (or enter a sleep mode) when the 3D pointing device transitions from ACTIVE or STABLE to STATIONARY or INACTIVE.

(Id. at c.15, ll.50-56); and

Typically, each user will exhibit a different tremor pattern. According to exemplary embodiments of the present invention, this property of user tremor can be used to identify which user is currently holding the handheld device without requiring any other action on the part of the user (e.g., entering a password)…

This pattern can be used as the user's unique (or quasi-unique) signature to perform a variety of user interface functions. For example, the user interface and/or the handheld device can identify the user from a group of users, e.g., a family, by comparing a current tremor pattern with those stored in memory. The identification can then be used, for example, to retrieve preference settings associated with the identified user. For example, if the 3D pointing device is used in conjunction with the media systems described in the above-incorporated by reference patent application, then the media selection item display preferences associated with that user can be activated after the system recognizes the user via tremor pattern comparison. System security can also be implemented using tremor recognition, e.g., access to the system may be forbidden or restricted based on the user identification performed after a user picks up the 3D pointing device 400.

(Id. at c.16, ll.6-29). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. The Examiner finds the ‘978 Patent sufficiently discloses powering up a “user interface” upon entry of the 3D pointing device into the “ACTIVE” state. The Examiner finds the ‘978 Patent sufficiently discloses the 3D pointing device tracking the movement patterns in an “ACTIVE” state and discerning an intended movement from a tremor pattern. The Examiner finds the ‘978 10
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing the activation of a system based on the identity of a user.

Functional Phrase – “Processor XI”
An eleventh means-plus-function phrase is recited in claim which recites “a processor …” or hereinafter “Functional Phrase 11” or “FP11.” The Examiner determines herein that FP11 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 20 expressly recites:
wherein the tremor pattern is a first tremor pattern, and wherein the processor is further configured to;


store the second tremor pattern

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP11 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘978 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘978 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple and generic processor would be required to perform the function recited in FP11.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP11 as the name of a sufficiently definite structure for performing the functions recited in FP11 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP11 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP11, the Examiner finds that claimed function(s) is:
[D]etermin[ing] a second tremor pattern of the user holding the 3D pointing device steadily for a given time interval: and 
[S]tore the second tremor pattern

Because FP11 recites the above recited function, the Examiner concludes that FP11 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 11, the Examiner finds that Functional Phrase 11 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 11. In fact, the Examiner finds that Functional Phrase 11 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 11 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 11 meets invocation Prong (C).
Because Functional Phrase 11 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 11 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 11	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a 
The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP11. In reviewing the original disclosure, the Examiner finds that the ‘978 Patent discloses
Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums such as secondary data storage device(s). Execution of the sequences of instructions contained in the memory device causes the processor to operate, for example, as described above. In alternative embodiments, hard-wire circuitry may be used in place of or in combination with software instructions to implement the present invention.

(‘978 Patent at c.27, l.63 – c.28, l.6); and

When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with intentional movement introduced by a user and second data associated with unintentional movement introduced by a user (tremor) one or more processing techniques such as linear filtering, Kalman filtering, Kalman smoothing, state-space estimation, Expectation-Maximization, or other model-based techniques.

(Id. at c.14, ll.19-27; emphasis added); and
A number of different approaches can be taken to implement schemes for tremor pattern detection, classification and storage according to the present invention. One exemplary embodiment will now be described with respect to FIGS. 9-12. An overall method for classifying tremor patterns is depicted in the flowchart of FIG. 9…

the collected data can then be processed in order to identify classes which are each associated with different users of the handheld device 400. For example, one or more feature sets can be extracted from each set of collected data for use in the classification process at step 902. The particular feature set or feature sets which are selected for use in step 902 is chosen to provide good class distinction for tremor data and may vary depending upon implementation parameters associated with the user identification via tremor process including, for example, the number of users to be distinguished in the classification pool, the amount and type of training data to be collected at step 900, device characteristics, state information as described above e.g., with respect to FIG. 8 and associated Bayesian user information (e.g. time-of-day). An exemplary list of feature sets which can be employed at step 902 are provided below as Table 1 below


    PNG
    media_image1.png
    119
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    480
    media_image2.png
    Greyscale

According to one purely exemplary embodiment of the present invention, described in more detail below, low frequency spectra from a power spectral density (PSD) of the collected data was used as the feature set at step 902. In addition to the domains, transforms etc., listed above, the features sets may also vary based on the number and types of sensors available in the handheld device for which tremor detection/identification is to be employed.

(Id. at c.16, l.30 – c.17, l.34; emphasis added); and
After extracting the feature set from the collected data, the feature set can be reduced at step 904. More specifically, the feature set can be reduced at step 904 to the set of features which best represent the feature set for purposes of differentiating between classes (users). For example, the DC values of user tremor data may be omitted from the reduced feature set, whereas the 9 Hz values of user tremor data may be included in the reduced feature set, since the latter would be expected to be more useful in distinguishing between different user's hand tremors. The reduced feature set can, for example, be a Most Expressive Feature (MEF) set which is determined using a Principal Component Analysis (PCA) algorithm. The PCA algorithm employs a singular value decomposition of the features set to automatically find an appropriate set of basis vectors that best 

(Id. at c.17, ll.39-54; emphasis added); and
The reduced feature sets can then be used to identify clusters at step 908, which can be performed using supervised learning i.e., wherein the process operates based on a priori knowledge of which individual user contributed which data set or unsupervised learning, i.e., wherein the process does not have any a priori information. Various techniques can be applied to determine clusters associated with tremor data according to exemplary embodiments of the present invention, including, for example, K-means clustering and RBF neural net classification.

(Id. at c.17, l.60 – c.18, l.2; emphasis added). In light of the above, the Examiner finds that the ‘978 Patent discloses one or more processors executing sequences of instructions contained in a memory device. The Examiner finds the ‘978 Patent sufficiently discloses a processor performing a separation of the detected movement into intentional movement and a tremor pattern. (‘978 Patent. at c.14, ll.19-27). However, while the ‘978 Patent provides disclosure to extracting a set of features, reducing the set of features and identifying clusters in the reduced set of features, the Examiner finds that these steps are not part of the separation step, but are instead part of a classification of the already separated tremor pattern from the detected movement. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 11. 
Moreover, the Examiner finds that the claim requires a storing of a user’s second tremor pattern that is in addition to the first tremor pattern already separated for the same user in preceding claim 12. The Examiner finds that the ‘978 Patent has sufficient disclosure to “data sets [being] collected from a plurality of users” with the “data collection [being] part of a training/initialization process.” (Id. at c.16, ll.34-36). However, these data sets are not the tremor patterns that are stored because they have not yet gone through the classification process of Figure 9. (See id. at c.19, ll.54-55; c. 16, l.30 – c.18, l.2). Hence, the Examiner finds that it is 11
Consequently, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing some determination of a second tremor pattern, in addition to an already separated first tremor pattern, and storing the second tremor pattern. 

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New Matter/Written Description
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to independent claims 1 and 12, the Examiner finds that the recitation to,


separating, by the processor, the first, second and third data into fourth data associated with intentional movement of the handheld device and a tremor pattern by extracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reducing the set of features to form a reduced set of features, and identifying clusters in the first, second and third data based on the reduced set of features;


(‘758 Reissue Application, claim 1) in claim 1 (emphasis added); and 
an interface between a 3D pointing device and a display, comprising:

a processor configured:

to separate the first, second and third data into fourth data associated with an intentional movement of the 3D pointing device and a tremor pattern by extracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reducing the set of features to form a reduced set of features, and identifying clusters in the first, second and third data based on the reduced set of features

(Id., claim 12) in claim 12 are insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘978 Patent sufficiently describes an apparatus and method for controlling a system performing a separation of the detected movement into intentional movement and a tremor pattern. (‘978 Patent. at c.14, ll.19-27). However, while the ‘978 Patent provides disclosure to extracting a set of features, reducing the set of features and identifying clusters in the reduced set of features, the Examiner finds that these steps are not part of the separation step, but are instead part of a classification of Id. at c.16, ll.30-34, 45-47; see Figure 9; Also see § IX.B.(2) supra). 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for controlling a system which separates detected movement into an intentional movement and a tremor pattern by extracting a set of features, reducing the set of features and identifying clusters in the reduced set of features.
Claims 2-11 and 13-20 are similarly rejected based on their dependency from independent claims 1 and 12, respectively.

Similarly, with respect to independent claims 1 and 12, the Examiner finds that the recitation to,
A method for controlling a system comprising the steps of:

separating, by the processor, the first, second and third data into fourth data associated with intentional movement of the handheld device and a tremor pattern by extracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reducing the set of features to form a reduced set of features, and identifying clusters in the first, second and third data based on the reduced set of features;

(‘758 Reissue Application, claim 1) in claim 1 (emphasis added); and 
an interface between a 3D pointing device and a display, comprising:

a processor configured:

to separate the first, second and third data into fourth data associated with an intentional movement of the 3D pointing device and a tremor pattern by extracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reducing the set of features to form a reduced set of features, and identifying clusters in the first, second and third data based on the reduced set of features

(Id., claim 12) in claim 12 are insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘978 Patent sufficiently describes an apparatus and method for controlling a system performing a separation of the detected movement into intentional movement and a tremor pattern. (‘978 Patent. at c.14, ll.19-27). However, while the ‘978 Patent provides disclosure to extracting a set of features, the Examiner finds that extraction of a set of features does not occur from the detected movement that includes both the separated tremor pattern and the intentional movement, but instead from the already separated tremor pattern, (Id. at c.16, ll.30-34, 45-52; c.18, ll.35-41; see Figure 9; Also see § IX.B.(2) supra)
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for controlling a system which extracts a set of features from the detected movement including both the intentional movement and the tremor pattern.
Claims 2-11 and 13-20 are similarly rejected based on their dependency from independent claims 1 and 12, respectively.
The Examiner recommends that claim 1 and 12 recite the –extracting a set of features from data associated with the tremor pattern…– since that is what the ‘978 Patent discloses. (See ‘978 Patent at c.16, ll.30-34, 45-47; c.18, ll.35-41; see Figure 9; Also see § IX.B.(2) supra).

With respect to independent claim 9, the Examiner finds that the recitation to,


(‘758 Reissue Application, claim 9) in claim 9 is insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘978 Patent sufficiently describes an apparatus and method for that stores a tremor pattern if a match does not occur between the tremor pattern and a plurality of stored tremor patterns. (‘978 Patent. at c.16, ll.1-29c. 19, ll.54-61; and original claim 9). However, while the ‘978 Patent provides disclosure to storing the tremor pattern if the tremor pattern does not match any of the plurality of stored tremor patterns, the Examiner finds that storing of tremor patterns does not occur if the tremor pattern is deemed to match any of the existing plurality of stored tremor patterns.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for controlling a system which stores the tremor pattern if the tremor pattern matches any of the plurality of stored tremor patterns.

With respect to independent claims 19 and 20, the Examiner finds that the recitation to,
A method for controlling a system comprising the steps of: …

wherein the tremor pattern is a first tremor pattern, the method further comprising:

determining a second tremor pattern of the user holding the handheld device steadily for a given time interval: and storing the second tremor pattern

(‘758 Reissue Application, claim 19) in claim 19 (emphasis added); and 
an interface between a 3D pointing device and a display, comprising: …

wherein the tremor pattern is a first tremor pattern, and wherein the processor is further configured to;

determine a second tremor pattern of the user holding the 3D pointing device steadily for a given time interval: and 
store the second tremor pattern

(Id., claim 20) in claim 20 are insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘978 Patent sufficiently describes an apparatus and method for controlling a system performing a separation of the detected movement into intentional movement and a tremor pattern. (‘978 Patent. at c.14, ll.19-27). However, while the ‘978 Patent provides disclosure to extracting a set of features, reducing the set of features and identifying clusters in the reduced set of features, the Examiner finds that these steps are not part of the separation step, but are instead part of a classification of the already separated tremor pattern from the detected movement. (Id. at c.16, ll.30-34, 45-47; see Figure 9; Also see §§ IX.B.(2), (11) supra).
Moreover, the Examiner finds that the claim requires a storing of a user’s second tremor pattern that is in addition to the first tremor pattern already separated for the same user in the respective preceding claims 1 and 12. The Examiner finds that the ‘978 Patent has sufficient disclosure to “data sets [being] collected from a plurality of users” with the “data collection [being] part of a training/initialization process.” (Id. at c.16, ll.34-36). However, these data sets id. at c.19, ll.54-55; c. 16, l.30 – c.18, l.2). 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for controlling a system which determines a second tremor pattern of the user holding the 3D pointing device steadily for a given time interval: and stores the second tremor pattern.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to independent claim 12 and dependent claims 14-18 and 20, claim elements of a “processor” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
supra).
Claims 13-18 and 20 are similarly rejected based on their dependency from independent claim 12, respectively.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 recites the limitations “assign a default set of system access permissions to the user; or store the tremor pattern and assign a default set of system access permissions to the user” (emphasis added). The Examiner finds it unclear and indefinite to what “system” a user is going to be provided a default set of system access permissions for since the claim is directed to an interface between a 3D pointing device and display comprising a processor. Further clarification is required to provide some type of structural relationship between the system and the claim requirements.

Claim 6 recites the limitation "the media item" in line 3. Claims 14, 15 and 18 recites the limitation "said system" in line 2. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a handheld pointing device with the claims requirements as set forth above. (See § X.A.(1) supra.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  
U.S. Reissue Application No. 16/688,448
Claims 1, 2, 5-7, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, respectively, (“‘448 ODP Claims”) of copending Application No. 16/688,448 (“‘448 Application”) in view of O’Hara (U.S. Publication No. 2003/0172283).
With respect to the limitations of claims 1 and 2, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1-11 are identical or similar and/or covered by the ‘448 ODP Claims. The Examiner finds that claims 1-11 of the ‘758 Reissue Application have essentially the same claim requirements as the ‘448 ODP Claims, just somewhat broader and narrower. In addition, where claims 1-11 of the ‘758 Reissue Application and the ‘448 ODP Claims are not exactly the same, the Examiner finds that claims 1-11 of the ‘758 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘448 ODP Claims.
The Examiner finds that the ‘448 ODP Claims 
Controlling step 
As set forth supra, the Examiner finds that the ‘448 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of the ‘448 ODP Claims to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
With respect to the limitations of claims 5-7, 10 and 11, the Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and Id. at ¶¶ 0019-0024).12
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide into the method of ‘448 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since it provides a mechanism to inhibit or deny certain functionality; and it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys (Id. at Abstract; ¶¶ 0019-0024; 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
This is a provisional nonstatutory double patenting rejection.

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘448 ODP Claims of the ‘448 Application in view of O’Hara as applied to claims 1, 2, 5-7, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 13
This is a provisional nonstatutory double patenting rejection. 

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘448 ODP Claims of the ‘448 Application in view of O’Hara as applied to claims 1, 2, 5-7, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”).14
This is a provisional nonstatutory double patenting rejection. 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘448 ODP Claims of the ‘448 Application in view of O’Hara as applied to claims 1, 2, 5-7, 10 and 11 above, and further in view of John (U.S. Patent No. 6,463,328).15
This is a provisional nonstatutory double patenting rejection.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘448 ODP Claims of the ‘448 Application in view of O’Hara as applied to claims 1, 2, 5-7, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311).16
This is a provisional nonstatutory double patenting rejection.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘448 ODP Claims of the ‘448 Application in view of O’Hara as applied to claims 1, 2, 5-7, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”).17
This is a provisional nonstatutory double patenting rejection.

U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836
Claims 1, 2, 5-8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34, respectively, (“‘840 ODP Claims”) of copending reissue Application No. 15/898,840 (“‘840 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)18, O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).
With respect to the limitations of claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claim 1 is identical or similar and/or covered by the ‘840 ODP Claims. The Examiner finds that claim 1 of the ‘758 Reissue Application has essentially the same claim requirements as the ‘840 ODP Claims, just somewhat broader and narrower. In addition, where claim 1 of the ‘758 Reissue Application and the ‘840 ODP Claims are not exactly the same, the Examiner finds that claim 1 of the ‘758 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘840 ODP Claims.
‘840 ODP Claims disclose all the limitations, as set forth above, except for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes; the processing including: separating the detected movement into an intentional movement and a tremor pattern by extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features; determining by a processor if said tremor pattern indicates that said device is currently being held by a user whose tremor pattern has previously been stored using the identified clusters; and controlling said system by the processor according to said intentional movement, if a result of said determining step indicates that the device is currently being held by the user whose tremor pattern has previously been stored.
In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated tremor pattern. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
Gyroscopes
In this regard, the Examiner finds that the ‘840 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of ‘840 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Separating step
In this light, the Examiner finds that the ‘840 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern. 
To the degree a reviewing body finds that it is not inherent that ‘840 ODP Claims teaches “separating the detected movement into an intentional movement and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
‘840 ODP Claims discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, ‘840 ODP Claims is silent to retaining and saving the tremor pattern and thus separating the detected movement into an intentional movement and a tremor pattern.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already determined biometric tremor pattern of the ‘840 ODP Claims to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already determined biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Classification step (i.e., “extracting,” “reducing,” and “clustering” steps)
Moreover, while the ‘840 ODP Claims and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the detected movement into an intentional movement and a tremor pattern, the ‘840 ODP Claims and O’Hara is silent to extracting a set of 
However, the Examiner finds that Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of the ‘840 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method of controlling a system that improves system performance and classification, thereby increasing the operational efficiency of the user interface
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the data to reduce Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the reduction of redundant data by performing PCA as described in John for the LPCC feature extraction in the interface and method of controlling a system of the ‘840 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide the reduction of redundant LPCC data by performing PCA, since it provides a mechanism to automatically account for independent sources of variance in the data (Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface
Determination step 
As set forth supra, the Examiner finds that the ‘840 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified biometric tremor pattern of the ‘840 ODP Claims, O’Hara and Sapeluk to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Controlling step 
As set forth supra, the Examiner finds that the ‘840 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
‘840 ODP Claims to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
With respect to the limitations of claims 2, 5-7, 10 and 11, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0005, 0110-0012, 0019-0024). 19 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in O’Hara in the method of the ‘840 ODP Claims¸ O’Hara , John and Sapeluk. 20
With respect to the limitations of claim 8, the Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).
Therefore, because these analysis techniques were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute time domain analysis for frequency domain analysis. The Examiner finds that the ‘978 Patent has not disclosed any criticality for the claim limitation. (See the ‘978 Patent at c.14, ll.3-8).
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (time domain analysis as shown in John) for another (frequency domain analysis as shown in John) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of time domain analysis in ‘840 ODP Claims, Ide, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing time domain analysis in ‘840 ODP Claims, Ide, O’Hara, John and Sapeluk to provide a similar, yet different way to determine spectral analysis values, thus, increasing the simplicity of the image processing system.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 5-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34, respectively, (“‘836 ODP Claims”) of U.S. Patent No. 8,629,836 (“‘836 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)21, O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573). 22

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 Application in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 23
This is a provisional nonstatutory double patenting rejection. 
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 24

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 Application in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”).25
This is a provisional nonstatutory double patenting rejection. 
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”). 26

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 Application in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311).27
This is a provisional nonstatutory double patenting rejection.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311). 28


Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 Application in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”).29
This is a provisional nonstatutory double patenting rejection.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 Application in view of Ide, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”). 30

U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917
Claims 1, 2, 5-8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46, respectively, (“‘920 ODP Claims”) of copending reissue Application No. 16/040,920 (“‘920 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)31, Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).
With respect to the limitations of claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claim 1 is identical or similar and/or covered by the ‘920 ODP Claims. The Examiner finds that claim 1 of the ‘758 Reissue Application has essentially the same claim requirements as the ‘920 ODP Claims, just somewhat broader and narrower. In addition, where claim 1 of the ‘758 Reissue Application and the ‘920 ODP Claims are not exactly the same, the Examiner finds that claim 1 of the ‘758 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘920 ODP Claims.
The Examiner finds that the ‘920 ODP Claims disclose all the limitations, as set forth above, except for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes; the accelerometer being a three-axis accelerometer; the processing including: separating the detected movement into an intentional movement and a tremor pattern by extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted 
In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated tremor pattern. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
Gyroscopes
In this regard, the Examiner finds that the ‘920 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of ‘920 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Three-axis accelerometer
In this regard, the Examiner finds that the ‘920 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the accelerometer sensor to be a three-axis accelerometer detecting acceleration due to gravity.
However, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt into the method of ‘920 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Separating step
In this light, the Examiner finds that the ‘920 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern. 
To the degree a reviewing body finds that it is not inherent that ‘920 ODP Claims teaches “separating the detected movement into an intentional movement and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
While the ‘920 ODP Claims discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, ‘920 ODP Claims is silent to retaining and saving the tremor pattern and thus separating the detected movement into an intentional movement and a tremor pattern.
O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already determined biometric tremor pattern of the ‘920 ODP Claims to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already determined biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Classification step (i.e., “extracting,” “reducing,” and “clustering” steps)
Moreover, while the ‘920 ODP Claims and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the detected movement into an intentional movement and a tremor pattern, the ‘920 ODP Claims and O’Hara is silent to extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features.
Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of the ‘920 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method of controlling a system that improves system performance and classification, thereby increasing the operational efficiency of the user interface
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the data to reduce the amount of redundant data and yield a series of eigenvectors that account for independent sources of variance in the data. (Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
John for the LPCC feature extraction in the interface and method of controlling a system of the ‘920 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide the reduction of redundant LPCC data by performing PCA, since it provides a mechanism to automatically account for independent sources of variance in the data (Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface
Determination step 
As set forth supra, the Examiner finds that the ‘920 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified biometric tremor pattern of the ‘920 ODP Claims, O’Hara and Sapeluk to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Controlling step 
As set forth supra, the Examiner finds that the ‘920 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern ‘920 ODP Claims to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
With respect to the limitations of claims 2, 5-7, 10 and 11, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0005, 0110-0012, 0019-0024). 32 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in O’Hara in the method of the ‘920 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk. 33
With respect to the limitations of claim 8, the Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).

In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (time domain analysis as shown in John) for another (frequency domain analysis as shown in John) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of time domain analysis in the ‘920 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing time domain analysis in ‘920 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk to provide a similar, yet different way to determine spectral analysis values, thus, increasing the simplicity of the image processing system.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 5-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, respectively, (“‘917 ODP Claims”) of U.S. Patent No. 8,766.917 (“‘917 Patent”).34

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925).35
This is a provisional nonstatutory double patenting rejection.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925).36

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”).37
This is a provisional nonstatutory double patenting rejection.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”).38

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311).39
This is a provisional nonstatutory double patenting rejection.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311).40

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”).41
This is a provisional nonstatutory double patenting rejection.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”).42

U.S. Patent No. 7,535,456
Claims 1, 2, 5-8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23, respectively, (“‘456 ODP Claims”) of U.S. Patent No. 7,535,456 (“‘456 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)43, Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).
With respect to the limitations of claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claim 1 is identical or similar and/or covered by the ‘456 ODP Claims. The Examiner finds that claim 1 of the ‘758 Reissue Application has essentially the same claim requirements as the ‘456 ODP Claims, just somewhat broader and narrower. In addition, where claim 1 of the ‘758 Reissue Application and the ‘456 ODP Claims are not exactly the same, the Examiner finds that claim 1 of the ‘758 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘456 ODP Claims.
The Examiner finds that the ‘456 ODP Claims disclose all the limitations, as set forth above, except for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes; the accelerometer being a three-axis accelerometer; the processing including: separating the detected movement into an intentional movement and a tremor pattern by extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features; 
In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated tremor pattern. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
Gyroscopes
In this regard, the Examiner finds that the ‘456 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of ‘456 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Three-axis accelerometer
In this regard, the Examiner finds that the ‘456 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the accelerometer sensor to be a three-axis accelerometer detecting acceleration due to gravity.
However, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
Reinhardt into the method of ‘456 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Separating step
In this light, the Examiner finds that the ‘456 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern. 
To the degree a reviewing body finds that it is not inherent that ‘456 ODP Claims teaches “separating the detected movement into an intentional movement and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
While the ‘456 ODP Claims discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, ‘456 ODP Claims is silent to retaining and saving the tremor pattern and thus separating the detected movement into an intentional movement and a tremor pattern.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already determined biometric tremor pattern of the ‘456 ODP Claims to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already determined biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Classification step (i.e., “extracting,” “reducing,” and “clustering” steps)
Moreover, while the ‘456 ODP Claims and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the detected movement into an intentional movement and a tremor pattern, the ‘456 ODP Claims and O’Hara is silent to extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features.
However, the Examiner finds that Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of the ‘456 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method of controlling a system that improves system performance and classification, thereby increasing the operational efficiency of the user interface
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the data to reduce the amount of redundant data and yield a series of eigenvectors that account for independent sources of variance in the data. (Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the reduction of redundant data by performing PCA as described in John for the LPCC feature extraction in the interface and method of controlling a system of the ‘456 ODP Claims and O’Hara. 
Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface
Determination step 
As set forth supra, the Examiner finds that the ‘456 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified ‘456 ODP Claims, O’Hara and Sapeluk to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Controlling step 
As set forth supra, the Examiner finds that the ‘456 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of the ‘456 ODP Claims to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
With respect to the limitations of claims 2, 5-7, 10 and 11, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0005, 0110-0012, 0019-0024). 44 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in O’Hara in the method of the ‘456 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk. 45
With respect to the limitations of claim 8, the Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).
Therefore, because these analysis techniques were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute time domain analysis for frequency domain analysis. The Examiner finds that the ‘978 Patent has not disclosed any criticality for the claim limitation. (See the ‘978 Patent at c14, ll.3-8).
John) for another (frequency domain analysis as shown in John) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of time domain analysis in the ‘456 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing time domain analysis in ‘456 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk to provide a similar, yet different way to determine spectral analysis values, thus, increasing the simplicity of the image processing system.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 46

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”). 47

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311). 48

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”). 49

U.S. Patent No. 7,236,156
Claims 1, 2, 5-8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 55, 55, 55, 55, 56, 57, 55 and 55 respectively, (“‘156 ODP Claims”) of U.S. Patent No. 7,236,156 (“‘156 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)50, Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).
With respect to the limitations of claims 1, 2, 7 and 8, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 7 and 8 are identical or similar and/or covered by the ‘156 ODP Claims. The Examiner finds that claims 1, 2, 7 and 8 of the ‘758 Reissue Application have essentially the same claim requirements as the ‘156 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 2, 7 and 8 of the ‘758 Reissue Application and the ‘156 ODP Claims are not exactly the same, the Examiner finds that claims 1, 2, 7 and 8 of the ‘758 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘156 ODP Claims.
The Examiner finds that the ‘156 ODP Claims disclose all the limitations, as set forth above, except for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes; the accelerometer being a three-axis accelerometer; the processing including: separating the detected movement into an intentional movement and a tremor pattern by extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted 
In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated tremor pattern. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
Gyroscopes
In this regard, the Examiner finds that the ‘156 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of ‘156 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Three-axis accelerometer
In this regard, the Examiner finds that the ‘156 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the accelerometer sensor to be a three-axis accelerometer detecting acceleration due to gravity.
However, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt into the method of ‘156 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Separating step
In this light, the Examiner finds that the ‘156 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern. 
To the degree a reviewing body finds that it is not inherent that ‘156 ODP Claims teaches “separating the detected movement into an intentional movement and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
While the ‘156 ODP Claims discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, ‘156 ODP Claims is silent to retaining and saving the tremor pattern and thus separating the detected movement into an intentional movement and a tremor pattern.
O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already determined biometric tremor pattern of the ‘156 ODP Claims to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already determined biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Classification step (i.e., “extracting,” “reducing,” and “clustering” steps)
Moreover, while the ‘156 ODP Claims and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the detected movement into an intentional movement and a tremor pattern, the ‘156 ODP Claims and O’Hara is silent to extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features.
Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of the ‘156 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method of controlling a system that improves system performance and classification, thereby increasing the operational efficiency of the user interface
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the data to reduce the amount of redundant data and yield a series of eigenvectors that account for independent sources of variance in the data. (Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
John for the LPCC feature extraction in the interface and method of controlling a system of the ‘156 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide the reduction of redundant LPCC data by performing PCA, since it provides a mechanism to automatically account for independent sources of variance in the data (Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface
Determination step 
As set forth supra, the Examiner finds that the ‘156 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified biometric tremor pattern of the ‘156 ODP Claims, O’Hara and Sapeluk to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Controlling step 
As set forth supra, the Examiner finds that the ‘156 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern ‘156 ODP Claims to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
With respect to the limitations of claims 5, 6, 10 and 11, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0005, 0110-0012, 0019-0024). 51 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in O’Hara in the method of the ‘156 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk. 52
With respect to the limitations of claim 8, the Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).

In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (time domain analysis as shown in John) for another (frequency domain analysis as shown in John) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of time domain analysis in the ‘156 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing time domain analysis in ‘156 ODP Claims¸ Ide, Reinhardt, O’Hara, John and Sapeluk to provide a similar, yet different way to determine spectral analysis values, thus, increasing the simplicity of the image processing system.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 53

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”). 54

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311). 55

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”). 56

U.S. Patent No. 10,514,776
Claims 1, 2, 5-8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 2, 2, 2, 2, 2 and 4, respectively, (“‘776 ODP Claims”) of U.S. Patent No. 10,514,776 (“‘776 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)57, O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).
With respect to the limitations of claims 1, 2 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2 and 11 are identical or similar and/or covered by the ‘776 ODP Claims. The Examiner finds that claims 1, 2 and 11 of the ‘758 Reissue Application have essentially the same claim requirements as the ‘776 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 2 and 11 of the ‘758 Reissue Application and the ‘776 ODP Claims are not exactly the same, the Examiner finds that claims 1, 2 and 11 of the ‘758 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘776 ODP Claims.
The Examiner finds that the ‘776 ODP Claims disclose all the limitations, as set forth above, except for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes; the processing including: separating the detected movement into an intentional movement and a tremor pattern by extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features; determining by a processor if said tremor pattern indicates 
In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated tremor pattern. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
Gyroscopes
In this regard, the Examiner finds that the ‘776 ODP Claims discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of ‘776 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Separating step
In this light, the Examiner finds that the ‘776 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern. 
To the degree a reviewing body finds that it is not inherent that ‘776 ODP Claims teaches “separating the detected movement into an intentional movement and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
While the ‘776 ODP Claims discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, ‘776 ODP Claims is silent to retaining and saving the tremor pattern and thus separating the detected movement into an intentional movement and a tremor pattern.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already determined biometric tremor pattern of the ‘776 ODP Claims to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already determined biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Classification step (i.e., “extracting,” “reducing,” and “clustering” steps)
Moreover, while the ‘776 ODP Claims and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the detected movement into an intentional movement and a tremor pattern, the ‘776 ODP Claims and O’Hara is silent to extracting a set of features from data associated with the detected movement, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the data based on the reduced set of extracted features.
However, the Examiner finds that Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of the ‘776 ODP Claims and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method of controlling a system that improves system performance and classification, thereby increasing the operational efficiency of the user interface
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the data to reduce the amount of redundant data and yield a series of eigenvectors that account for independent sources of variance in the data. (Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the reduction of redundant data by performing PCA as described in John for the LPCC feature extraction in the interface and method of controlling a system of the ‘776 ODP Claims and O’Hara. 
Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface
Determination step 
As set forth supra, the Examiner finds that the ‘776 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified ‘776 ODP Claims, O’Hara and Sapeluk to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
Controlling step 
As set forth supra, the Examiner finds that the ‘776 ODP Claims discloses separating the detected movement into an intentional movement and a tremor pattern.
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of the ‘776 ODP Claims to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
With respect to the limitations of claims 5-7 and 10, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0005, 0110-0012, 0019-0024). 58 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in O’Hara in the method of the ‘776 ODP Claims¸ O’Hara , John and Sapeluk. 59
With respect to the limitations of claim 8, the Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).
Therefore, because these analysis techniques were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute time domain analysis for frequency domain analysis. The Examiner finds that the ‘978 Patent has not disclosed any criticality for the claim limitation. (See the ‘978 Patent at c.14, ll.3-8).
John) for another (frequency domain analysis as shown in John) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of time domain analysis in ‘776 ODP Claims, Ide, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing time domain analysis in 840 ODP Claims, Ide, O’Hara, John and Sapeluk to provide a similar, yet different way to determine spectral analysis values, thus, increasing the simplicity of the image processing system.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘776 ODP Claims of the ‘776 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 60

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘776 ODP Claims of the ‘776 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“Mletzko”). 61

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘776 ODP Claims of the ‘776 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311). 62

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘776 ODP Claims of the ‘776 Patent in view of Ide, Reinhardt, O’Hara, John and Sapeluk as applied to claims 1, 2, 5-8, 10 and 11 above, and further in view of further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“Branzoi”). 63

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 10-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”)64 in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)65, Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573).  
With respect to the limitations of claim 1, Adapathya discloses
[a] method of controlling a system comprising the steps of:

In this regard, the Examiner finds that Adapathya discloses a system that is utilized to spatially control a graphical user-interface on a screen. (Adapathya at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2).
receiving, at a processor, first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: the first and second data are output by first and second rotational sensors (i.e., angular velocity sensors) and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second rotational sensors: and the third data is output by an accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the accelerometer, wherein the acceleration comprises an acceleration of the handheld device due to gravity

In this regard, the Examiner finds that Adapathya discloses the pointing device displacement being detected and measured. (Adapathya at Abstract; c.2, ll.43-45; c.2, l.58 – c.3, l.5, see Figures 1, 3).
While Adapathya discloses all the limitations as set forth above, including a structure for detecting and measuring displacement, Adapathya is silent to displacement data received being first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: the first and second data are output by first and second rotational sensors (i.e., angular velocity sensors) and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second rotational sensors: and the third data is output by an accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the accelerometer, wherein the acceleration comprises an acceleration of the handheld device due to gravity.
However, a motion detection system utilized for hand tremor analysis comprising receiving first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: the first and second data are output by first and second rotational sensors (i.e., angular velocity sensors) and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second rotational sensors: and the third data is output by an accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the accelerometer, wherein the acceleration comprises an acceleration of the handheld device due to gravity is known in the art. The Examiner finds that Peer, for example, teaches a 3D handheld pointing device utilized in surgery applications comprising a control unit that receives data from a plurality of angular s and acceleration meters (2) and continually analyzes the data to differentiate between desired movements and hand tremor of the operator. (Peer at Abstract; p.1, ll.15-30; p.2, ll.10-37; p.4, ll.2-7; p.5, ll.11-14, 23-30; see Figure 1).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a control unit that receives data from a plurality of angular velocity sensors and acceleration meters and continually analyzes the data to differentiate between desired movements and hand tremor of the operator as described in Peer into the method of Adapathya. 
A person of ordinary skill in the art would be motivated to provide a control unit that receives data from a plurality of angular velocity sensors and acceleration meters and continually analyzes the data to differentiate between desired movements and hand tremor of the operator, since it provides a mechanism to utilize sensors that detect movement with sufficient sensitivity and accuracy. (Peer at p.2, ll.17-26). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
wherein: the first and second data are output by first and second Coriolis vibratory gyroscopes and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second Coriolis vibratory gyroscopes (emphasis added)

In this regard, the Examiner finds that the Adapathya and Peer discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of Adapathya and Peer. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
and the third data is output by a three-axis accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the three-axis accelerometer (emphasis added)

In this regard, the Examiner finds that the Adapathya and Peer discloses all the limitations, as set forth above, except for specifically calling for the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity.
Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt into the method of Adapathya and Peer. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
separating, by the processor, the first, second and third data into fourth data associated with intentional movement of the handheld device and a tremor pattern

In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
In this light, the Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35). In addition, the Examiner finds that Peer teaches 3D handheld pointing device utilized in surgery applications comprising a control unit that receives data from a plurality of angular velocity sensors and acceleration meters (2) and continually analyzes the data to differentiate between desired movements and hand tremor of the operator. (Peer at Abstract; p.1, ll.15-30; p.2, ll.10-37; p.4, ll.2-7; p.5, ll.11-14, 23-30; see Figure 1).
To the degree a reviewing body finds that it is not inherent that Adapathya, Peer, Ide and Reinhardt teaches “separating, by the processor, the first, second and third data into fourth data associated with intentional movement of the handheld device and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
While Adapathya discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, Adapathya is silent to retaining and saving the tremor pattern and thus separating the first, second and third data into an intentional movement and a tremor pattern.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya, Peer, Ide and Reinhardt to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
extracting a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reducing the set of features to form a reduced set of features, and identifying clusters in the first, second and third data based on the reduced set of features

In this regard, the Examiner finds that “separating” step is performed by one or more processing techniques. (‘978 Patent at c.14, ll.19-27). The Examiner finds that the “extracting,” “reducing,” and “clustering” steps are performed for classification of the already separated tremor pattern. (Id. at c.16, ll.30-34, 45-47; see Figure 9). Thus, the claims will be examined as such.
In this light, while Adapathya, Peer, Ide, Reinhardt and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the first, second and third data into an intentional movement and a tremor pattern, Adapathya and O’Hara is silent to extracting 
However, the Examiner finds that Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of Adapathya, Peer, Ide, Reinhardt and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method of controlling a system that improves system performance and classification, thereby increasing the operational efficiency of the user interface
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the reduction of redundant data by performing PCA as described in John for the LPCC feature extraction in the interface and method of controlling a system of Adapathya, Peer, Ide, Reinhardt and O’Hara. 
A person of ordinary skill in the art would be motivated to provide the reduction of redundant LPCC data by performing PCA, since it provides a mechanism to automatically account for independent sources of variance in the data (Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface.
determining, by the processor based on the tremor pattern, whether the handheld device is currently being held by a user whose tremor pattern was previously stored using the identified clusters; and

In this regard, the Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified biometric tremor pattern of Adapathya, Peer, Ide, Reinhardt and O’Hara to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (O’Hara at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
controlling the system by the processor according to intentional movement if the handheld device is currently being held by the user whose tremor pattern was previously stored.

Adapathya controlling the system according to measured intentional movement if the device is being held by the user whose tremor pattern has been previously stored. (Adapathya. at c.1, ll.25-30, 40-67; c.2, ll.32-46; c.3, ll.13-64).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the controlling of device based on the identification and authorization of a user. (Id at ¶¶ 0011-0012; 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

With respect to the limitations of claim 2, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein determining, by the processor based on the tremor pattern, if the handheld device is currently being held by a user whose tremor pattern was previously stored using the identified clusters comprises:

determining whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities: and

obtaining a user identity associated with the user if the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities.

In this regard, the Examiner finds that Adapathya discloses a system that is utilized to spatially control a graphical user-interface on a screen. (Ide at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2). The Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain to separate intended movement from unintended tremor movement. (Id. at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns as described by O’Hara.
Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.


With respect to the limitations of claim 5, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
restricting access to the system based on the user identity.

In this regard, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches providing different levels of access and control to systems based upon the biometric identification of the user. (Id. at ¶¶ 0005, 0010-0011, 0021-0022).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns; and restrict access to the system based upon an identity of the user as described by O’Hara.
Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.


With respect to the limitations of claim 6, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein [the] system is a media system and wherein restricting access further comprises:
selectively permitting the user to access the media item based on the user identity.

In this regard, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches providing different levels of access and control to systems based upon the biometric identification of the user (Id. at ¶¶ 0005, 0010-0011, 0021-0022). The Examiner finds that O’Hara teaches the system being a television, receiver or satellite television signal decoder specifically inhibiting the display of certain channels or program material. (Id. at ¶ 0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern Adapathya to identify and authorize a user access to a media system; and inhibit access to channels or program material based upon an identity of the user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to a media system; and inhibit access to channels or program material based upon an identity of the user, since it provides a mechanism to inhibit or deny certain functionality. (Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

With respect to the limitations of claim 7, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein each of the tremor pattern and the plurality of stored tremor patterns define frequency domain components.

In this regard, the Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis that transforms the data from the time domain into the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35). 
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric frequency domain tremor pattern to identify and authorize a user access to the system from a plurality stored biometric patterns, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

With respect to the limitations of claim 8, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein each of the tremor pattern and the plurality of stored tremor patterns define time domain components.

In this regard, the Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis that transforms the data from the time domain into the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by Id. at ¶¶ 0019-0024).
The Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).
Therefore, because these analysis techniques were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute time domain analysis for frequency domain analysis. The Examiner finds that the ‘978 Patent has not disclosed any criticality for the claim limitation. (See the ‘978 Patent at c.14, ll.3-8).
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (time domain analysis as shown in John) for another (frequency domain analysis as shown in John) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of time domain analysis in Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing time domain analysis in Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk to provide a similar, yet different way to determine spectral analysis values, thus, increasing the simplicity of the image processing system.

With respect to the limitations of claim 10, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
assigning a default set of system access permissions to the user if the tremor pattern does not match any of the plurality of stored tremor patterns.

In this regard, The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches denying permission to have access to certain functions if the biometric pattern does not match the plurality of stored biometric data templates of users. (Id. at ¶¶ 0020-0021). The Examiner finds that only providing access to certain functions after rejection of a biometric pattern match would be providing “default set of system access permissions.”
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns; and deny permission to have access to certain functions if the biometric pattern does not match the plurality of stored biometric data templates of users as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system from a plurality stored biometric patterns; and deny permission to have access to certain functions if the biometric pattern does not match the plurality of stored biometric data templates of users, since it provides a mechanism to inhibit or deny certain functionality. (Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

With respect to the limitations of claim 11, Adapathya, O’Hara, John and Sapeluk teaches and/or renders obvious 
retrieving preference settings associated with the user based on the user identity.

In this regard, the Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile and retrieving the calibration profile. (Adapathya at c.3, ll.33-35).
To the degree a reviewing body finds that it is not inherent that Adapathya teaches “retrieving preference settings associated with the user based on the user identity,” the following alternative to this feature is provided as set forth below:
While Adapathya discloses all the limitations as set forth above, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk is silent to retrieving preference settings associated with the user based on the identifying step.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches providing different levels of access and control to systems based upon the biometric identification of the user. (Id. at ¶¶ 0005, 0010-0011, 0021-0022).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns; and retrieve preference settings associated with the user based on the identifying step as described by O’Hara.
Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

With respect to the limitations of claim 12, Adapathya discloses
[an] interface between a 3D pointing device and a display comprising:

In this regard, the Examiner finds that Adapathya discloses a system that is utilized to spatially control a graphical user-interface on a screen. (Adapathya at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2).
a processor configured to receive first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration;
wherein: the first and second data are output by first and second rotational sensors (i.e., angular velocity sensors) and represent rotation of the 3D pointing device about first and second axes of a body frame of reference as measured by the first and second rotational sensors; and the third data is output by an accelerometer and represents acceleration of the 3D pointing device in said body frame of reference as measured by the accelerometer, wherein the acceleration comprises an acceleration of the 3D pointing device due to gravity;

As set forth supra, the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(1) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device that receives angular velocity and acceleration sensor 
In this light, the Examiner finds that Adapathya discloses the pointing device displacement being detected and measured. (Adapathya at Abstract; c.2, ll.43-45; c.2, l.58 – c.3, l.5, see Figures 1, 3). The Examiner finds that displacement being performed by a software tuning algorithm which would inherent be performed by a “processor.” (Id. see Figure 3)
While Adapathya discloses all the limitations as set forth above, including a structure for detecting and measuring displacement data, Adapathya is silent to displacement data received being first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: the first and second data are output by first and second rotational sensors (i.e., angular velocity sensors) and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second rotational sensors: and the third data is output by an accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the accelerometer, wherein the acceleration comprises an acceleration of the handheld device due to gravity.
However, a motion detection system utilized for hand tremor analysis comprising receiving first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: the first and second data are output by first and second rotational sensors (i.e., angular velocity sensors) and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second rotational sensors: and the third data is output by an accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the accelerometer, wherein the acceleration comprises an acceleration of the handheld device due to gravity is known in the art. The Examiner finds that Peer, for example, teaches a 3D handheld pointing device utilized in s and acceleration meters (2) and continually analyzes the data to differentiate between desired movements and hand tremor of the operator. (Peer at Abstract; p.1, ll.15-30; p.2, ll.10-37; p.4, ll.2-7; p.5, ll.11-14, 23-30; see Figure 1).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a control unit that receives data from a plurality of angular velocity sensors and acceleration meters and continually analyzes the data to differentiate between desired movements and hand tremor of the operator as described in Peer into the method of Adapathya. 
A person of ordinary skill in the art would be motivated to provide a control unit that receives data from a plurality of angular velocity sensors and acceleration meters and continually analyzes the data to differentiate between desired movements and hand tremor of the operator, since it provides a mechanism to utilize sensors that detect movement with sufficient sensitivity and accuracy. (Peer at p.2, ll.17-26). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
the first and second data are output by first and second Coriolis vibratory gyroscopes and represent rotation of a handheld device about first and second axes of a body frame of reference as measured by the first and second Coriolis vibratory gyroscopes (emphasis added)

In this regard, the Examiner finds that the Adapathya and Peer discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational/angular velocity sensors being first and second Coriolis vibratory gyroscopes.
Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the method of Adapathya and Peer. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

and the third data is output by a three-axis accelerometer and represents acceleration of the handheld device in said body frame of reference as measured by the three-axis accelerometer (emphasis added)

Adapathya and Peer discloses all the limitations, as set forth above, except for specifically calling for the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity.
However, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt into the method of Adapathya and Peer. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id
[a processor configured to] separate the first, second and third data into fourth data associated with an intentional movement of the 3D pointing device and a tremor pattern

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(2) supra). The Examiner finds that the ‘processor’ as recited in claim 12 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing 1) a “separating” step and 2) a classification step (i.e., the “extracting,” “reducing,” and “clustering” steps). (See § IX.B.(2) supra). Thus, the claims will be examined as such.
In this light, the Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
To the degree a reviewing body finds that it is not inherent that Adapathya teaches “separating the detected movement into an intentional movement and a tremor pattern,” (emphasis added) the following alternative to this feature is provided as set forth below:
While Adapathya discloses all the limitations as set forth above, including separating out the tremor pattern from the intentional movement, Adapathya is silent to retaining and saving the tremor pattern and thus separating the detected movement into an intentional movement and a tremor pattern.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

[a processor configured to] extract a set of features from the first, second and third data, a type of the features in the set of features being such as to distinguish tremor data, reduce the set of features to form a reduced set of features, and identify clusters in the first, second and third data based on the reduced set of features

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(2) supra). The Examiner finds that the ‘processor’ as recited in claim 12 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing 1) a “separating” step and 2) a classification step (i.e., the “extracting,” “reducing,” and “clustering” steps). (See § IX.B.(2) supra). Thus, the claims will be examined as such. Thus, the claims will be examined as such.
In this light, while Adapathya, Peer, Ide, Reinhardt and O’Hara teaches and/or renders obvious all the limitations as set forth above, including separating the first, second and third data into an intentional movement and a tremor pattern, Adapathya and O’Hara is silent to extracting a set of features from the first, second and third data, a type of the features in the set being such as to distinguish the tremor data, reducing the set of extracted features, and identifying clusters in the first, second and third data based on the reduced set of extracted features.
However, the Examiner finds that Sapeluk, for example, teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data as described in Sapeluk in the interface and method of controlling a system of Adapathya, Peer, Ide, Reinhardt and O’Hara. 
A person of ordinary skill in the art would be motivated to provide an LPCC feature extraction and k-means clustering / Vector Quantisation (VQ) of the biometric data, since it provides a mechanism to obtain a very low False Rate Rejection (FRR). (Id. ¶¶ 0013, 0120, 0193, 0202). In other words, such a modification would have provided an interface and method 
Similarly, the Examiner finds that John, for example, teaches the measurement of biometric features/tremor movements by a set of sensors. (John at c.9, l.67 – c.10, l.5). The Examiner finds that John teaches the utilization of Principal Component Analysis (PCA) on the data to reduce the amount of redundant data and yield a series of eigenvectors that account for independent sources of variance in the data. (Id. a c.9, ll.42-64; c.10, l.51 – c.11, l.3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the reduction of redundant data by performing PCA as described in John for the LPCC feature extraction in the interface and method of controlling a system of Adapathya, Peer, Ide, Reinhardt and O’Hara. 
A person of ordinary skill in the art would be motivated to provide the reduction of redundant LPCC data by performing PCA, since it provides a mechanism to automatically account for independent sources of variance in the data (Id. at c.10, l.59 – c.11, l.3). In other words, such a modification would have provided an interface and method of controlling a system that decreases data redundancy, thereby increasing the operational computational efficiency of the user interface
[a processor configured to] determine based on the tremor pattern, whether the 3D pointing device is currently being held by a user whose tremor pattern was previously stored using the identified clusters, and

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(3) supra). The Examiner construes a ‘processor’ as a processor in the hand held device performing estimated statistics analysis.
Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that Sapeluk teaches a speech recognition system that utilizes biometric information to compare and identify a user. (Sapeluk at Abstract; ¶¶ 0004, 0038). The Examiner finds that Sapeluk teaches the identification and authorization of a user being accomplished by first extracting a set of biometric features utilizing a LPC/Cepstral (LPCC) modeling. (Id. at ¶¶ 0038-0047). The Examiner finds that Sapeluk teaches the LPCC output data being identified/compressed by a k-means clustering / Vector Quantisation (VQ). (Id. at ¶¶ 0063-0120).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored clusters-identified biometric tremor pattern of Adapathya, Peer, Ide, Reinhardt and O’Hara to identify and authorize a user access to the system as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system, since it provides a O’Hara at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.
[a processor configured to] transmit control information to the display, if the 3D pointing device is currently being held by the user whose tremor pattern was previously stored.

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(4) supra). The Examiner construes the ‘processor’ as a processor or transceiver performing the transmission transmitting control information.
In this regard, the Examiner finds that Adapathya controlling the system according to measured intentional movement if the device is being held by the user whose tremor pattern has been previously stored. (Adapathya. at c.1, ll.25-30, 40-67; c.2, ll.32-46; c.3, ll.13-64).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches the transmitting of control information from the CPU 202/control bus 206 via infrared transmitter 216 or wireless communication device connection protocol to the slave device 214 based on the identification and authorization of a user. (Id at ¶¶ 0011-0014; 0019-0024, 0029).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system; and transmit control O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system; and control the system based on the identification and authorization of a user, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.


With respect to the limitations of claim 13, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein the processor is further configured to determine whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and obtain a user identity associated with the user if the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities.

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(5) supra). The Examiner construes a ‘processor’ as a processor in the hand held device performing a comparison of the current separated tremor pattern to tremor patterns stored in memory.
In this light, the Examiner finds that Adapathya discloses a system that is utilized to spatially control a graphical user-interface on a screen. (Ide at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2). The Examiner finds that Adapathya discloses separating the detected movement into an intentional Id. at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
The Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system from a plurality stored biometric patterns, since it provides a mechanism to remove the necessity for passwords, PIN numbers, and keys. (Id. at Abstract; ¶¶ 0027, 0040). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.


With respect to the limitations of claim 15, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein the processor is further configured to determine an access level of the user to the system via the 3D pointing device based on the user identity.

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(7) supra). The Examiner finds that the ‘processor’ as recited in claim 15 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing the determination of system level access based on the identity of a user.
In this light, the Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches determining different levels of access and control to systems based upon the biometric identification of the user. (Id. at ¶¶ 0005, 0010-0011, 0021-0022).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns; and determine levels of access to the system based upon an identity of the user as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system from a plurality stored biometric patterns; and determine levels access to the system based upon an identity of the user, since it provides a mechanism to inhibit or deny certain functionality. (Id.) In other words, 


With respect to the limitations of claim 16, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
the processor [being] configured to: determine whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and if the tremor pattern does not match any of the plurality of stored tremor patterns,
store the tremor pattern;
assign a default set of system access permissions to the user; or 
store the tremor pattern and assign a default set of system access permissions to the user.

As set forth supra, the Examiner finds that Functional Phrase 8 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(8) supra). The Examiner finds that the ‘processor’ as recited in claim 16 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing the determination to whether the user tremor pattern matches a stored tremor pattern of a plurality of tremor patterns; and if no match is present, either: storing the tremor pattern; assigning default system preferences; or both storing the tremor pattern and assigning default system preferences.
In this light, the Examiner finds that O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches denying Id. at ¶¶ 0020-0021). The Examiner finds that only providing access to certain functions after rejection of a biometric pattern match would be providing “default set of system access permissions.”
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern of Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns; and deny permission to have access to certain functions if the biometric pattern does not match the plurality of stored biometric data templates of users as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system from a plurality stored biometric patterns; and deny permission to have access to certain functions if the biometric pattern does not match the plurality of stored biometric data templates of users, since it provides a mechanism to inhibit or deny certain functionality. (Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.


With respect to the limitations of claim 17, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk teaches and/or renders obvious 
wherein the processor is further configured to retrieve preference settings associated with the user based on the user identity.

supra, the Examiner finds that Functional Phrase 9 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(9) supra). The Examiner finds that the ‘processor’ as recited in claim 17 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing the retrieval of preference settings of a user based on the identity of a user.
In this light, the Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile and retrieving the calibration profile. (Adapathya at c.3, ll.33-35).
To the degree a reviewing body finds that it is not inherent that Adapathya teaches “retrieving preference settings associated with said user based on said identifying step,” the following alternative to this feature is provided as set forth below:
While Adapathya discloses all the limitations as set forth above, Adapathya is silent to retrieving preference settings associated with the user based on the identifying step.
However, the Examiner finds that O’Hara, for example, teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024). The Examiner finds that O’Hara teaches providing different levels of access and control to systems based upon the biometric identification of the user. (Id. at ¶¶ 0005, 0010-0011, 0021-0022).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern Adapathya to identify and authorize a user access to the system from a plurality stored biometric patterns; and retrieve preference settings associated with the user based on the identifying step as described by O’Hara.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to identify and authorize a user access to the system from a plurality stored biometric patterns; and retrieve preference settings associated with the user based on the identifying step, since it provides a mechanism to inhibit or deny certain functionality. (Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

Claims 3, 4, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”)66 in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)67, Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Safriel (U.S. Publication No. 2004/0193925). 
With respect to the limitations of claims 3, 4, 14 and 18, and 
further comprising selectively turning on the system based on the user identity (claim 3);

further comprising turning on the system if the handheld device is currently being held by the user whose tremor pattern was previously stored (claim 4);

wherein the processor is further configured to  selectively turn on the system based on the user identity  (claim 14); and 

wherein the processor is further configured to  turn on the system if the 3D pointing device is currently being held by a user whose tremor pattern has previously been stored (claim 18);

As set forth supra, the Examiner finds that Functional Phrases 6 and 10 do invoke 35 U.S.C. §112, 6th paragraph. (See §§ IX.B.(6), (10) supra). The Examiner finds that the ‘processor’ as recited in claims 14 and 18 are indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing the activation of a system based on the identity of a user. (See §§ IX.B.(6), (10) supra).
In this light, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk discloses all the limitations, as previously set forth, except for specifically calling for selectively turning on the system based on the user identity; and turning on the system if the handheld device is currently being held by the user whose tremor pattern was previously stored.
However, a handheld device enabling another system based upon the biometric identification of the user of is known in the art. The Examiner finds that Safriel, for example, teaches a portable device 100 comprising an identification processing which utilizes a biometric identification means to validate the identity of the user and then activate the remote system 120. (Safriel at ¶ 0021).
Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk to selectively turn on a system based on the identified user identity as described by Safriel.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to selectively turn on a system based on the identified user identity, since it provides a mechanism to prevent the system from unauthorized use. (Id.) In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

Claims 3, 4, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”)68 in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)69, Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Mletzko et al. (U.S. Publication No. 2004/0193925)(“ Mletzko”). 
With respect to the limitations of claims 3, 4, 14 and 18, and 
urther comprising selectively turning on the system based on the user identity (claim 3);

further comprising turning on the system if the handheld device is currently being held by the user whose tremor pattern was previously stored (claim 4);

wherein the processor is further configured to  selectively turn on the system based on the user identity  (claim 14); and 

wherein the processor is further configured to  turn on the system if the 3D pointing device is currently being held by a user whose tremor pattern has previously been stored (claim 18);

As set forth supra, the Examiner finds that Functional Phrases 6 and 10 do invoke 35 U.S.C. §112, 6th paragraph. (See §§ IX.B.(6), (10) supra). The Examiner finds that the ‘processing unit’ as recited in claims 14 and 18 are indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing the activation of a system based on the identity of a user. (See §§ IX.B.(6), (10) supra).
In this light, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk discloses all the limitations, as previously set forth, except for specifically calling for selectively turning said system on based upon said step of identifying; and turning said system on if the result of said determining step indicates that said device is currently being held by the user whose tremor pattern has previously been stored.
However, a handheld device enabling another system based upon the biometric identification of the user of is known in the art. The Examiner finds that Mletzko, for example, teaches a portable device comprising an authentication processing which utilizes a biometric pattern to validate the identity of the user and then automatically enable the remote system. (Mletzko at ¶¶ 0002-0003, 0009-0010).
Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk to selectively turn on a system based on the identified user identity as described by Mletzko.
A person of ordinary skill in the art would be motivated to provide the already stored biometric tremor pattern to selectively turn on a system based on the identified user identity, since it provides a mechanism to free the user from the tedious and time-consuming task of keying in passwords and to remove the necessity to remember multiple passwords. (Id. at ¶ 0010). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

Claims 9, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”)70 in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)71, Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311). 
With respect to the limitations of claim 9, and 
storing the tremor pattern if the tremor pattern matches any of the plurality of stored tremor patterns. 

In this regard, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk discloses all the limitations, as previously set forth, except for specifically calling for storing the tremor pattern if the tremor pattern matches or does not match any of the plurality of stored tremor patterns.
However, a handheld device storing a biometric pattern matches or does not match any of the plurality of stored tremor patterns is known in the art. The Examiner finds that Knowlson, for example, teaches a handheld wireless device 100 to control several home entertainment devices 102, 104, 106. (Knowlson at ¶¶ 0010-0011, 0030-0033; see Figures 1, 4). The Examiner finds that Knowlson teaches the handheld wireless device 100 utilizing biometric recognizer to log-in to the device. (Id. at ¶ 0013). The Examiner finds that Knowlson teaches an authentication process to determine whether the user has an existing profile and if not a new user profile is created with an empty or default filed profile. (Id. at ¶¶ 0017-0018, 0024; see Figures 2, 3). In addition, the Examiner finds that Knowlson teaches an authentication process to determine whether the user has an existing profile and generating multiple profiles instead of a single profile for a user. (Id.; emphasis at ¶ 0017).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern and utilization thereof to identify and authorize a user access to the system from a plurality stored biometric patterns of Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk to selectively store a biometric pattern if the biometric pattern matches or does not match any of the plurality of stored tremor patterns as described by Knowlson.
Id. at ¶¶ 0019, 0022, 0024). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

With respect to the limitations of claims 10 and 16, and 
assigning a default set of system access permissions to the user if the tremor pattern does not match any of the plurality of stored tremor patterns (claim 10); and

wherein the processor is configured to: determine whether the tremor pattern matches a stored tremor pattern among a plurality of stored tremor patterns associated with user identities; and if the tremor pattern does not match any of the plurality of stored tremor patterns,
store the tremor pattern;
assign a default set of system access permissions to the user; or 
store the tremor pattern and assign a default set of system access permissions to the user (claim 16)

To the degree a reviewing body finds that it is not inherent that Adapathya teaches “if a match does not occur between said tremor pattern and any stored tremor pattern in said plurality of stored tremor patterns, then said user is assigned a default set of system access permissions,” (emphasis added) the following alternative to this feature is provided as set forth below:
As set forth supra, the Examiner finds that Functional Phrase 8 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(8) supra). The Examiner finds that the ‘processor’ as recited in claim 16 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the supra).
In this light, Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk discloses all the limitations, as previously set forth, except for specifically calling for assigning a default set of system access permissions to a user and storing the tremor pattern if a match does not occur between the tremor pattern and any stored tremor pattern in the plurality of stored tremor patterns.
However, a handheld device assigning a default set of system access permissions to a user if a biometric pattern does not match any of the plurality of stored tremor patterns and storing the biometric pattern if a match does not occur between the biometric pattern and any stored biometric pattern in the plurality of stored biometric patterns is known in the art. The Examiner finds that Knowlson, for example, teaches a handheld wireless device 100 to control several home entertainment devices 102, 104, 106. (Knowlson at ¶¶ 0010-0011, 0030-0033; see Figures 1, 4). The Examiner finds that Knowlson teaches the handheld wireless device 100 utilizing biometric recognizer to log-in to the device. (Id. at ¶ 0013). The Examiner finds that Knowlson teaches an authentication process to determine whether the user has an existing profile and if not a new user profile is created with an empty or default filed profile. (Id. at ¶¶ 0017-0018, 0024; see Figures 2, 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern and utilization thereof to identify and authorize a user access to the system from a plurality Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk to selectively assign a default set of system access permissions to a user and store a biometric pattern if a match does not occur between the biometric pattern and any stored biometric pattern in the plurality of stored biometric patterns as described by Knowlson.
A person of ordinary skill in the art would be motivated to provide assigning a default set of system access permissions to a user and storing the biometric tremor pattern if a match does not occur between the biometric tremor pattern and any stored biometric tremor pattern in the plurality of stored biometric tremor patterns, since it provides a mechanism to ensure all interactions with the system can be effectively monitored. (Id. at ¶¶ 0019, 0022, 0024). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D pointing device.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”)72 in view of Peer (Canadian Publication  No. 22483645 C),  Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)73, Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”), O’Hara (U.S. Publication No. 2003/0172283), John (U.S. Patent No. 6,463,328) and Sapeluk (U.S. Publication No. 2004/0236573) as applied to claims 1, 2, 5-8, 10-13 and 15-17 above, and further in view of Knowlson (U.S. Publication No. 2003/0093311) and Branzoi et al. (U.S. Publication No. 2003/0093311)(“ Branzoi”). 
With respect to the limitations of claims 19 and 20, and 
wherein the tremor pattern is a first tremor pattern, the method further comprising:

determining a second tremor pattern of the user holding the handheld device steadily for a given time interval; and
storing the second tremor pattern (claim 19); and

wherein the tremor pattern is a first tremor pattern, and wherein the processor is further configured to:

determine a second tremor pattern of the user holding the 3D pointing device steadily for a given time interval; and 
store the second tremor pattern. (claim 20)

As set forth supra, the Examiner finds that Functional Phrase 11 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(11) supra). The Examiner finds that the ‘processor’ as recited in claim 20 is indefinite. (See § X.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor performing some determination of a second tremor pattern, in addition to an already separated first tremor pattern, and storing the second tremor pattern. (See § IX.B.(11) supra).
In this light, the Examiner finds that Adapathya discloses separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain to separate intended movement from unintended tremor movement. (Adapathya at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency being saved and built into a calibration profile. (Id. at c.3, ll.33-35).
O’Hara teaches a pointing device that utilizes biometric information to compare and identify a user. (O’Hara at Abstract; ¶ 0020). The Examiner finds that O’Hara teaches the identification and authorization of a user being accomplished by comparing an instantly-detected biometric with a library of previously-stored biometric data. (Id. at ¶¶ 0019-0024).
Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk discloses all the limitations, as previously set forth, except for specifically calling for determination of a second tremor pattern of the user, in addition to an already separated first tremor pattern, and storing the second tremor pattern.
However, a handheld device determining of a second tremor pattern of the user, in addition to an already separated first tremor pattern, and storing the second tremor pattern is known in the art. The Examiner finds that Knowlson, for example, teaches a handheld wireless device 100 to control several home entertainment devices 102, 104, 106. (Knowlson at ¶¶ 0010-0011, 0030-0033; see Figures 1, 4). The Examiner finds that Knowlson teaches the handheld wireless device 100 utilizing biometric recognizer to log-in to the device. (Id. at ¶ 0013). The Examiner finds that Knowlson teaches an authentication process to determine whether the user has an existing profile and if not a new user profile is created with an empty or default filed profile. (Id. at ¶¶ 0017-0018, 0024; see Figures 2, 3). In addition, the Examiner finds that Knowlson teaches an authentication process to determine whether the user has an existing profile and generating multiple profiles instead of a single profile for a user. (Id.; emphasis at ¶ 0017).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern and utilization thereof to identify and authorize a user access to the system from a plurality Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk to determine of a second biometric pattern of the user, in addition to an already separated first biometric pattern, and storing the second biometric pattern as described by Knowlson.
A person of ordinary skill in the art would be motivated to provide determine of a second biometric pattern of the user, in addition to an already separated first biometric pattern, and storing the second biometric pattern, since it provides a mechanism to ensure all interactions with the system can be effectively monitored; and provide multiple profiles for a user. (Id. at ¶¶ 0019, 0022, 0024). In other words, such a modification would have provided a 3D pointing device interface that simplifies security and access to features, thereby increasing the overall efficiency of the 3D The Examiner finds that John teaches the analysis of the detected measurements may be performed in the time or frequency domain. (John at c.15, ll.24-36).
Moreover, because a single user profile and multiple profiles for a single user were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute multiple profiles for single user profile. The Examiner finds that the ‘978 Patent has not disclosed any criticality for the claim limitation. (See the ‘978 Patent at c.15, ll.16-18).
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (multiple profiles for a single user as shown in Knowlson) for another (single user profile as shown in Knowlson) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of multiple profiles for a single user in Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk would have yielded predictable results, namely, providing multiple profiles for a single user in Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk 

Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson discloses all the limitations, as previously set forth, except for specifically calling for storing the tremor pattern of the user holding the device steadily for a given time interval.
However, a handheld device storing the tremor pattern of the user holding the device steadily for a given time interval is known in the art. The Examiner finds that Branzoi, for example, teaches a handheld device performing a biometric tremor pattern analysis in which the user aims the pointing device 102 and holds the pointing device 102 steady to detect and measure the biometric tremor pattern. (Branzoi at ¶¶ 0044-0045).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the already stored biometric tremor pattern and utilization thereof to identify and authorize a user access to the system from a plurality stored biometric patterns of Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson to selectively store the tremor pattern of the user holding the device steadily for a given time interval as described by Branzoi.
A person of ordinary skill in the art would be motivated to provide storing the tremor pattern of the user holding the device steadily for a given time interval, since it provides a mechanism to ensure all other motion induced noise is removed from the measurement and detection analysis. In other words, such a modification would have provided a 3D pointing device interface having a more predictable measurement and determination of the biometric tremor pattern, thereby increasing the overall efficiency of the 3D pointing device.


Response to Arguments
Priority
Applicant acknowledge the Office’s finding regarding the domestic priority of the instant ‘758 Reissue Application. (See Dec 2020 Applicant Response at § II).
Specification Objection(s)
With respect to the Specification Objections, the Sept 2020 Applicant Response, including the Sept 2020 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Sept 2020 Applicant Response at § VIII). However, the Examiner finds that the Specification Objection based upon “DC Value” is still provided above. (See § VII supra).
Drawings Objection(s)
With respect to the Drawings Objections, the Dec 2020 Applicant Response, including the Dec 2020 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Dec 2020 Applicant Response at § VIII).
35 U.S.C. § 112 Rejections
35 U.S.C. 112, first paragraph.
Applicant contends the ‘978 Patent has written description support for the “separation of the intended motion and tremor pattern” being accomplished by the “extraction,” “reduction” and “classifying” steps, as the claim recites. Specifically, since the ‘978 Patent discloses an embodiment in which data collection may include intentional motion when performed on the fly and the data collection is processed with respect to the “extraction,” “reduction” and 

The Examiner respectfully disagrees. While the Examiner acknowledges that data collection and processing of tremor patterns of the handheld device may include the processing of data that includes intentional motion, the Examiner finds insufficient disclosure to the data associated with the intentional movement being separated and provided as an output from the process of “extraction,” “reduction” and “classifying” as is required by the claim. Similarly, while the Examiner acknowledges the ‘978 Patent discloses the separation of first data associated with intentional motion from second data associated with unintentional motion (tremor) which can be perform by one or more processing techniques (see ‘978 Patent at c.14, ll.19-27), the Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). 
To support the Examiner’s position, the Examiner finds that c.16, l.30 – c.18, l.28 and Figure 9 of the ‘978 Patent disclose the detection of tremor patterns, the reduction of tremor patterns and the eventual identifying of clusters the reduced tremor patterns. The Examiner finds that the end result of the process of Figure 9 is illustrated by step 908 providing only an output of tremor pattern clusters to the identify-comparison step 910 with no respective output of a data 
When in the ACTIVE state, data received from the motion sensors (e.g., rotational sensor(s) and/or accelerometer) can be separated into first data associated with intentional movement introduced by a user and second data associated with unintentional movement introduced by a user (tremor) using one or more processing techniques such as linear filtering, Kalman filtering, Kalman smoothing, state-space estimation, Expectation-Maximization, or other model-based techniques. The first data can then be further processed to generate an output associated with the intended movement of the handheld device (e.g., to support cursor movement) while the second data can be used as tremor input for, e.g., user identification, as described in more detail below.

 (978 Patent at c.14, ll.19-32). Hence, since the detection of tremor patterns and classification thereof of Figure 9 of the ‘978 Patent has insufficient output related to any data associated with the intentional movement and the ‘978 Patent requires that the data associated with the intentional movement be available for further processing, the Examiner maintains that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for controlling a system which separates detected movement into an intentional movement and a tremor pattern by extracting a set of features, reducing the set of features and identifying clusters in the reduced set of features, as shown in Figure 9 of the ‘978 Patent.
35 U.S.C. 112, second paragraph
With respect to the 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections, the Examiner finds that the Dec 2020 Claim Amendment fails to overcome the outstanding indefinite rejections. (See § X.B supra
35 U.S.C. § 101 Rejections
With respect to the rejection of claims under 35 U.S.C. § 101, the Examiner finds that the Dec 2020 Applicant Response, specifically the Dec 2020 Claim Amendment, has overcome the non-statutory product claim rejection in the Aug 2020 Non-Final Office Action. (See Aug 2020 Non-Final Office Action at § XI). Therefore, the rejection has been withdrawn.
Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, the Dec 2020 Applicant Response including the Dec 2020 Claim Amendment, does not overcome the rejections because the rejections on the ground of nonstatutory double patenting are still present and maintained in the instant ‘887 Reissue Application. (See § XII supra).
35 U.S.C. § 103 Rejections
Applicant’s arguments, see Dec 2020 Applicant Response at § XIII, with respect to the rejection(s) of claim(s) 1-20 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Peer (Canadian Publication No. 22483645 C), Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”).74 Specifically, the Examiner finds that Peer, for example, teaches a 3D handheld pointing device utilized in surgery applications comprising a control unit that receives data from a plurality of angular velocity sensors and acceleration meters and continually analyzes the data to differentiate between desired movements and hand tremor of the supra). In addition, the Examiner finds that Reinhardt, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (See § XIII.A.(3) supra). Moreover, the Examiner finds that Ide, for example, teaches piezoelectric vibration gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b providing an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (See § XIII.A.(2) supra).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ADXRS150 Rev. B Specification Sheet, Analog Devices, 2003 is a teaching of an angular rate sensor that utilizes Coriolis motion to sense rotational motion.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written 

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘978 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘978 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘978 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
SJR
02/10/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The July 2018 ADS amends the domestic priority to correctly list the Parent ‘663 Application as claiming benefit of the ‘571, ‘444, ‘410, ‘405 and ‘383 Prov Applications instead of the ‘525 Application.
        2 The Examiner notes that; the Rejected Claims were rejected under 35 U.S.C. 103(a), 112(a), 112(b) and the ground of nonstatutory double patenting; and claims 12-18 and 20 under 35 U.S.C. 101.
        
        3 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 2, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        4 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 4, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        5 Since the ‘978 Patent provides disclosure to a “transceiver” or “wireline connection” transmitting control information to a system, the Examiner finds that ‘processor’ cannot be a “wireline connection”
        6 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 6, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        7 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 7, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        8 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 4, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        9 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 9, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        10 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 10, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        11 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 2, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        12 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk below for prima facie teachings of claim requirements.
        13 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Safriel below for prima facie teachings of claim requirements and obviousness.
        14 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Mletzko below for prima facie teachings of claim requirements and obviousness.
        15 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 8 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk below for prima facie teachings of claim requirements and obviousness.
        16 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson below for prima facie teachings of claim requirements and obviousness.
        17 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 19 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk, Knowlson and Branzoi below for prima facie teachings of claim requirements and obviousness.
        18 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        19 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of claim requirements.
        20 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of obviousness.
        21 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        22 Since the ‘840 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required and the same as set forth for the ‘840 ODP Claims. (See ‘840 ODP Claims rejection, supra).
        23 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Safriel below for prima facie teachings of claim requirements and obviousness.
        24 Since the ‘840 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required and the same as set forth for the ‘840 ODP Claims. (See id.)
        25 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Mletzko below for prima facie teachings of claim requirements and obviousness.
        26 Since the ‘840 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required and the same as set forth for the ‘840 ODP Claims. (See id.)
        27 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson below for prima facie teachings of claim requirements and obviousness.
        28 Since the ‘840 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required and the same as set forth for the ‘840 ODP Claims. (See id.)
        29 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 19 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk, Knowlson and Branzoi below for prima facie teachings of claim requirements and obviousness.
        30 Since the ‘840 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required and the same as set forth for the ‘840 ODP Claims. (See id.)
        31 In an inter parts reexamination of U.S. Patent No. 7,158,118 (“‘118 Patent”) (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        32 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of claim requirements.
        33 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of obviousness.
        34 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        35 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Safriel below for prima facie teachings of claim requirements and obviousness.
        36 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See id.)
        37 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Mletzko below for prima facie teachings of claim requirements and obviousness.
        38 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See id.)
        39 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson below for prima facie teachings of claim requirements and obviousness.
        40 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See id.)
        41 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 19 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk, Knowlson and Branzoi below for prima facie teachings of claim requirements and obviousness.
        42 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See id.)
        43 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        44 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of claim requirements.
        45 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of obviousness.
        46 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Safriel below for prima facie teachings of claim requirements and obviousness.
        47 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Mletzko below for prima facie teachings of claim requirements and obviousness.
        48 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson below for prima facie teachings of claim requirements and obviousness.
        49 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 19 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk, Knowlson and Branzoi below for prima facie teachings of claim requirements and obviousness.
        50 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        51 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of claim requirements.
        52 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 5, 6, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of obviousness.
        53 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Safriel below for prima facie teachings of claim requirements and obviousness.
        54 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Mletzko below for prima facie teachings of claim requirements and obviousness.
        55 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson below for prima facie teachings of claim requirements and obviousness.
        56 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 19 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk, Knowlson and Branzoi below for prima facie teachings of claim requirements and obviousness.
        57 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        58 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 5-7 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of claim requirements.
        59 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 5-7, 10 and 11 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John and Sapeluk for prima facie teachings of obviousness.
        60 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Safriel below for prima facie teachings of claim requirements and obviousness.
        61 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Mletzko below for prima facie teachings of claim requirements and obviousness.
        62 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9 and 10 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk and Knowlson below for prima facie teachings of claim requirements and obviousness.
        63 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 19 over Adapathya, Peer, Ide, Reinhardt, O’Hara, John, Sapeluk, Knowlson and Branzoi below for prima facie teachings of claim requirements and obviousness.
        64      In examination of the ‘978 Patent (i.e., ‘525 Application), the Examiner finds that the PTAB affirmed an obviousness rejection over Adapathya and O’Hara. (See PTAB Decision mailed 12 Jan. 2015 (“Jan 2015 PTAB Decision”)).
        65 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        66      In examination of the ‘978 Patent (i.e., ‘525 Application), the Examiner finds that the PTAB affirmed an obviousness rejection over Adapathya and O’Hara. (See PTAB Decision mailed 12 Jan. 2015 (“Jan 2015 PTAB Decision”)).
        67 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        68      In examination of the ‘978 Patent (i.e., ‘525 Application), the Examiner finds that the PTAB affirmed an obviousness rejection over Adapathya and O’Hara. (See PTAB Decision mailed 12 Jan. 2015 (“Jan 2015 PTAB Decision”)).
        69 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        70      In examination of the ‘978 Patent (i.e., ‘525 Application), the Examiner finds that the PTAB affirmed an obviousness rejection over Adapathya and O’Hara. (See PTAB Decision mailed 12 Jan. 2015 (“Jan 2015 PTAB Decision”)).
        71 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        72      In examination of the ‘978 Patent (i.e., ‘525 Application), the Examiner finds that the PTAB affirmed an obviousness rejection over Adapathya and O’Hara. (See PTAB Decision mailed 12 Jan. 2015 (“Jan 2015 PTAB Decision”)).
        73 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        74  In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).